Exhibit 10.1

 

EXECUTION VERSION

 

 

 

$290,000,000

 

 

CREDIT AGREEMENT

 

among

 

THOMPSON CREEK METALS COMPANY INC.,

 

 

as Borrower,

 

 

 The Several Lenders from Time to Time Parties Hereto,

 

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent,

 

ROYAL BANK OF CANADA,

as Syndication Agent,

 

BBVA COMPASS, DEUTSCHE BANK AG CANADA BRANCH, STANDARD BANK and SOCIÉTÉ
GÉNÉRALE (CANADA BRANCH),

as Documentation Agents,

 

J.P. MORGAN SECURITIES LLC

and RBC CAPITAL MARKETS

as Joint Bookrunners

 

and

 

J.P. MORGAN SECURITIES LLC

and RBC CAPITAL MARKETS

as Joint Lead Arrangers,

 

 

Dated as of December 10, 2010

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS

1

 

 

 

1.1

Defined Terms

1

1.2

Other Definitional Provisions

24

1.3

Accounting Terms; GAAP

25

1.4

Currency Translations

25

 

 

 

SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS

26

 

 

 

2.1

Commitments

26

2.2

Procedure for Revolving Loan Borrowing

26

2.3

Bankers’ Acceptances

27

2.4

Swingline Commitment

29

2.5

Procedure for Swingline Borrowing; Refunding of Swingline Loans

30

2.6

Commitment Fees, etc.

31

2.7

Termination or Reduction of Commitments

31

2.8

Optional Prepayment

31

2.9

Mandatory Prepayments

32

2.10

Conversion and Continuation Options

32

2.11

Limitations on Interest Periods and Contract Periods

34

2.12

Interest Rates and Payment Dates

34

2.13

Computation of Interest and Fees

36

2.14

Inability to Determine Interest Rate

36

2.15

Pro Rata Treatment and Payments

38

2.16

Requirements of Law

39

2.17

Taxes

41

2.18

Indemnity

42

2.19

Change of Lending Office

43

2.20

Replacement of Lenders

43

2.21

Defaulting Lender

43

 

 

 

SECTION 3.

LETTERS OF CREDIT

45

 

 

 

3.1

L/C Commitment

45

3.2

Procedure for Issuance of Letter of Credit

45

3.3

Fees and Other Charges

45

3.4

L/C Participations

46

3.5

Reimbursement Obligation of the Borrower

47

3.6

Obligations Absolute

47

3.7

Letter of Credit Payments

48

3.8

Applications

48

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

48

 

 

 

4.1

Financial Condition

48

4.2

No Change

48

4.3

Existence; Compliance with Law

48

 

--------------------------------------------------------------------------------


 

4.4

Power; Authorization; Enforceable Obligations

49

4.5

No Legal Bar

49

4.6

Litigation

49

4.7

No Default

49

4.8

Ownership of Property; Liens

49

4.9

Intellectual Property

49

4.10

Taxes

50

4.11

Federal Regulations

50

4.12

Labor Matters

50

4.13

ERISA

50

4.14

Canadian Pension Plans and Benefit Plans

51

4.15

Investment Company Act; Other Regulations

51

4.16

Subsidiaries

51

4.17

Use of Proceeds

51

4.18

Environmental Matters

52

4.19

Accuracy of Information, etc.

52

4.20

Security Documents

53

4.21

Solvency

53

4.22

Regulation H

53

4.23

Senior Debt

53

 

 

 

SECTION 5.

CONDITIONS PRECEDENT

54

 

 

 

5.1

Conditions to Initial Extension of Credit

54

5.2

Conditions to Each Extension of Credit

55

 

 

 

SECTION 6.

AFFIRMATIVE COVENANTS

56

 

 

 

6.1

Financial Statements

56

6.2

Certificates; Other Information

56

6.3

Payment of Obligations

58

6.4

Maintenance of Existence; Compliance

58

6.5

Maintenance of Property; Insurance

58

6.6

Inspection of Property; Books and Records; Discussions

58

6.7

Notices

59

6.8

Environmental Laws

59

6.9

Additional Collateral, etc.

60

6.10

Post-Closing Actions

61

6.11

Canadian Real Estate Post-Closing Actions

63

6.12

Dissolution of New Jersey Entity

63

 

 

 

SECTION 7.

NEGATIVE COVENANTS

64

 

 

 

7.1

Financial Condition Covenants

64

7.2

Indebtedness

64

7.3

Liens

66

7.4

Fundamental Changes

67

7.5

Disposition of Property

68

7.6

Restricted Payments

69

7.7

Capital Expenditures

69

7.8

Investments

70

 

--------------------------------------------------------------------------------


 

7.9

Optional Payments and Modifications of Certain Debt Instruments

71

7.10

Transactions with Affiliates; Transactions with Excluded Subsidiaries

71

7.11

Sales and Leasebacks

71

7.12

Swap Agreements

71

7.13

Changes in Fiscal Periods

71

7.14

Negative Pledge Clauses

72

7.15

Clauses Restricting Subsidiary Distributions

72

7.16

Lines of Business

72

7.17

Amendments to Material Agreements

72

 

 

 

SECTION 8.

EVENTS OF DEFAULT

72

 

 

 

SECTION 9.

THE AGENTS

75

 

 

 

9.1

Appointment

75

9.2

Delegation of Duties

76

9.3

Exculpatory Provisions

76

9.4

Reliance by Administrative Agent

76

9.5

Notice of Default

76

9.6

Non-Reliance on Agents and Other Lenders

77

9.7

Indemnification

77

9.8

Agents in Their Individual Capacity

77

9.9

Successor Administrative Agent

78

9.10

Documentation Agent, Joint Lead Arrangers, Joint Bookrunners and Syndication
Agent

78

 

 

 

SECTION 10.

MISCELLANEOUS

78

 

 

 

10.1

Amendments and Waivers

78

10.2

Notices

79

10.3

No Waiver; Cumulative Remedies

80

10.4

Survival of Representations and Warranties

80

10.5

Payment of Expenses and Taxes

80

10.6

Successors and Assigns; Participations and Assignments

81

10.7

Adjustments; Set-off

84

10.8

Counterparts

85

10.9

Severability

85

10.10

Integration

85

10.11

GOVERNING LAW

85

10.12

Submission To Jurisdiction; Waivers

85

10.13

Acknowledgements

86

10.14

Releases of Guarantees and Liens

86

10.15

Confidentiality

86

10.16

WAIVERS OF JURY TRIAL

87

10.17

USA Patriot Act

87

10.18

Judgment Currency

87

 

--------------------------------------------------------------------------------


 

SCHEDULES:

 

1.1A

Commitments

1.1B

Mortgaged Property

4.4

Consents, Authorizations, Filings and Notices

4.6

Litigation

4.12

Labor Matters

4.14

Canadian Pension Plan and Benefit Plans

4.16(a)

Subsidiaries

4.16(b)

Capital Stock

4.20(a)

UCC Filing Jurisdictions

4.20(b)

Mortgage Filing Jurisdictions

6.1

Financial Statements

7.2(d)

Existing Indebtedness

7.3(f)

Existing Liens

7.10

Transactions with Affiliates

 

EXHIBITS:

 

A-1

Form of US Guarantee and Collateral Agreement

A-2

Form of Canadian Guarantee and Collateral Agreement

B

Form of Compliance Certificate

C

Form of Closing Certificate

D-1

Form of US Mortgage

D-2

Form of Canadian Mortgage

E

Form of Assignment and Assumption

F

Form of Solvency Certificate

G

Form of Discount Note

H

Form of Royal Gold Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT (this “Agreement”), dated as of December 10, 2010, among
THOMPSON CREEK METALS COMPANY INC., a corporation organized under the laws of
British Columbia (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), ROYAL BANK OF CANADA, as Syndication Agent, BBVA COMPASS, DEUTSCHE
BANK AG CANADA BRANCH, STANDARD BANK and SOCIÉTÉ GÉNÉRALE, (CANADA BRANCH), as
Documentation Agents, JPMORGAN CHASE BANK, N.A. and RBC CAPITAL MARKETS, as
Joint Bookrunners, JPMORGAN CHASE BANK, N.A. and RBC CAPITAL MARKETS, as Joint
Lead Arrangers, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

The parties hereto hereby agree as follows:

 

SECTION 1.           DEFINITIONS

 

1.1           Defined Terms.  As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this
Section 1.1.

 

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of 1% and
(c) the Eurodollar Rate that would be calculated as of such day (or, if such day
is not a Business Day, as of the next preceding Business Day) in respect of a
proposed Eurodollar Loan with a one-month Interest Period plus 1.0%.  Any change
in the ABR due to a change in the Prime Rate, the Federal Funds Effective Rate
or such Eurodollar Rate shall be effective as of the opening of business on the
day of such change in the Prime Rate, the Federal Funds Effective Rate or such
Eurodollar Rate, respectively.

 

“ABR Loans”:  Loans denominated in Dollars the rate of interest applicable to
which is based upon the ABR.

 

“Acceptance Fee”:  a fee payable in Canadian Dollars by the Borrower with
respect to the acceptance of a Bankers’ Acceptance by a Lender under this
Agreement, as set forth in Section 2.12(e).

 

“Administrative Agent”:  JPMorgan Chase Bank, N.A., together with its
affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

 

“Agents”: the collective reference to the Syndication Agent, the Documentation
Agents, the Joint Bookrunners, the Joint Lead Arrangers and the Administrative
Agent.

 

“Agreement”:  as defined in the preamble hereto.

 

“Applicable Margin”: (a) as to any ABR Loan or Canadian Prime Rate Loan, 2.00%
and (b) as to any Eurodollar Loan, CDOR Loan or the Acceptance Fees, 3.00%;
provided, that on and after the earlier of (x) the first date financial
statements are delivered pursuant to Section 6.1 after the Closing

 

--------------------------------------------------------------------------------


 

Date and (y) the first date financial statements are required to be delivered
pursuant to Section 6.1 after the Closing Date, the Applicable Margin will be
determined pursuant to the Applicable Pricing Grid.

 

“Applicable Pricing Grid”:  the table set forth below:

 

Level

 

Consolidated 
Leverage Ratio

 

Eurodollar Loans/
CDOR 
Loans/Acceptance 
Fees

 

ABR Loans/
Canadian Prime
 Rate Loans

 

Commitment
Fee

 

I

 

< 0.5x

 

3.00

%

2.00

%

0.75

%

II

 

> 0.5x but < 1.0x

 

3.25

%

2.25

%

0.875

%

III

 

> 1.0x

 

3.50

%

2.50

%

1.00

%

 

For purposes of the foregoing, changes in the Applicable Margin resulting from
the changes in the Consolidated Leverage Ratio shall become effective on the
date that is three Business Days after the date on which financial statements
are delivered to Administrative Agent pursuant to Section 6.1 (commencing with
the first such date after the Closing Date) and shall remain in effect until the
next change to be effected pursuant to this paragraph.  If any financial
statements referred to above are not delivered within the time periods specified
in Section 6.1 (including in respect of the first such date after the Closing
Date), then, until the date that is three business days after the date on which
such financial statements are delivered, Level III of the Pricing Grid shall
apply.

 

“Applicable Percentage”: at any time with respect to any Lender, a percentage
equal to a fraction, the numerator of which is such Lender’s Commitment and the
denominator of which is the Total Commitment, in each case at such time;
provided that, for purposes of Section 2.21, when a Defaulting Lender shall
exist, “Applicable Percentage” shall mean the percentage of the Total Commitment
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment.  If, however, the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Total Commitment most
recently in effect, giving effect to any assignments and to any Lender’s status
as a Defaulting Lender at the time of determination.

 

“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

 

“Approved Fund”:  as defined in Section 10.6(b)(ii)(E).

 

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit E.

 

“Available Commitment”:  as to any Lender at any time, an amount equal to the
excess, if any, of (a) such Lender’s Commitment then in effect over (b) such
Lender’s Extensions of Credit then outstanding; provided, that in calculating
any Lender’s Extensions of Credit for the purpose of determining such Lender’s
Available Commitment pursuant to Section 2.6(a), the aggregate principal amount
of Swingline Loans then outstanding shall be deemed to be zero.

 

“BA Equivalent Loan”:  an extension of credit made by a Non BA Lender evidenced
by a Discount Note.

 

2

--------------------------------------------------------------------------------


 

“Bankers’ Acceptance” and “B/A”:  a bill of exchange, including a depository
bill issued in accordance with the Depository Bills and Notes Act (Canada),
denominated in Canadian Dollars, drawn by the Borrower and accepted by a Lender
and includes a Discount Note.

 

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding under any Insolvency Laws or otherwise,
or has had a receiver, conservator, trustee, administrator, custodian, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or Canada or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Governmental Authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

 

“BC Hydro Guaranty”: the guaranty dated as of December 9, 2009, between the
Borrower and British Columbia Hydro and Power Authority.

 

“Benefitted Lender”:  as defined in Section 10.7(a).

 

“Berg Project”: the Borrower’s early-stage copper and molybdenum deposit located
near Houston, British Columbia.

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: as defined in the preamble hereto.

 

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Budget”:  as defined in Section 6.2(c).

 

“Business”:  as defined in Section 4.18(b).

 

“Business Day”:  a day other than a Saturday, Sunday or other day (i) on which
commercial banks in New York City, New York or Toronto, Ontario are authorized
or required by law to close, or (ii) that is a statutory holiday under the laws
of the province of British Columbia on which commercial banks are authorized or
required by law to close, provided, that with respect to notices and
determinations in connection with, and payments of principal and interest on,
Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the interbank eurodollar market.

 

“Canadian Benefit Plans” means any material plan, fund, program, or policy,
whether oral or written, formal or informal, funded or unfunded, insured or
uninsured, providing employee benefits, including medical, hospital care,
dental, sickness, accident, disability or life insurance benefits, under which
any Loan Party or any Subsidiary of any Loan Party has any liability with
respect to any Canadian employee or former employee, but excluding (i) any
Canadian Pension Plans and (ii) the Canada Pension Plan or the Quebec Pension
Plan as maintained by the Government of Canada or the Province of Quebec,
respectively.

 

3

--------------------------------------------------------------------------------


 

“Canadian Dollars” and “C$”:  dollars in the lawful currency of Canada.

 

“Canadian Guarantee and Collateral Agreement”:  the Canadian Guarantee and
Collateral Agreement to be executed by the Borrower and each Canadian Subsidiary
Guarantor, substantially in the form of Exhibit A-2.

 

“Canadian Loan Party”: any Loan Party organized under the laws of Canada or any
province or territory thereof.

 

“Canadian Mortgaged Properties”:  the real properties listed on Part 2 of
Schedule 1.1B, as to which the Administrative Agent for the benefit of the
Lenders shall be granted a Lien pursuant to the Mortgages.

 

“Canadian Mortgage”:  each of the charge/mortgage of land and/or the fixed and
floating charge debenture, deed of hypothec on immoveable property and the
related documents, in each case made by the Borrower and/or the Canadian
Subsidiary Guarantors in favor of, or for the benefit of, the Administrative
Agent for the benefit of the Lenders, substantially in the form of Exhibit D-2
(with such changes thereto as shall be advisable under the law of the
jurisdiction in which such mortgage is to be recorded) as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Canadian Pension Plans”: each pension or retirement savings plan whether
registered or unregistered that is maintained, contributed to or required to be
contributed to by a Loan Party or any Subsidiary of any Loan Party for its
Canadian employees or former employees, but does not include the Canada Pension
Plan or the Quebec Pension Plan as maintained by the Government of Canada or the
Province of Quebec, respectively.

 

“Canadian Prime Rate”: for any date, a rate per annum equal to the greater of
(i) the Canadian Reference Rate in effect on such date and (ii) the 30-day CDOR
Rate in effect on such date plus 1.00%.

 

“Canadian Prime Rate Loans”: Loans denominated in Canadian Dollars the rate of
interest applicable to which is based upon the Canadian Prime Rate.

 

“Canadian Reference Rate”: the rate of interest most recently publicly announced
or established by JPMorgan Chase Bank N.A., Toronto branch as its reference rate
in effect for determining interest rates on Canadian Dollar denominated
commercial loans made in Canada and commonly known as “prime rate”; such rate
not being intended to be the lowest rate of interest charged by JPMorgan Chase
Bank, N.A., Toronto branch each change in the Canadian Reference Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Canadian Revolving Loan”:  as defined in Section 2.1.

 

“Canadian Swingline Loan”:  as defined in Section 2.4.

 

“Canadian Subsidiary Guarantor”: any Subsidiary Guarantor that is organized
under the laws of Canada or any province or territory thereof.

 

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (including pursuant to a Capital Lease Obligation) of
fixed or capital assets or additions to equipment (including replacements,

 

4

--------------------------------------------------------------------------------


 

capitalized repairs and improvements during such period) that should be
capitalized under GAAP on a consolidated balance sheet of such Person and its
Subsidiaries.

 

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Balance”:  as of any date of determination, the aggregate amount of
unrestricted cash and Cash Equivalents held by the Borrower and its Subsidiaries
(other than Excluded Subsidiaries) at such date as determined by adding the
actual closing balances in the bank and investment accounts maintained by the
Borrower and its Subsidiaries (other than Excluded Subsidiaries) on the date
immediately preceding such date of determination.

 

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or Canadian Federal Government
or issued by any agency thereof and backed by the full faith and credit of the
United States or Canada, as the case may be, in each case maturing within one
year from the date of acquisition; (b) certificates of deposit, time deposits,
eurodollar time deposits or overnight bank deposits having maturities of 12
months or less from the date of acquisition issued by any Lender or by any
commercial bank organized under the laws of the United States or Canada or any
state thereof having combined capital and surplus of not less than $500,000,000;
(c) commercial paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s,
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within 12 months from the date of
acquisition; (d) repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than 30 days, with respect to securities issued or fully guaranteed or
insured by the United States or Canadian Federal Government; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, or any
province or territory in Canada, by any political subdivision or taxing
authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, province, territory,
political subdivision, taxing authority or foreign government (as the case may
be) are rated at least A by S&P or A2 by Moody’s; (f) securities with maturities
of 12 months or less from the date of acquisition backed by standby letters of
credit issued by any Lender or any commercial bank satisfying the requirements
of clause (b) of this definition; (g) money market mutual or similar funds that
invest exclusively in assets satisfying the requirements of clauses (a) through
(f) of this definition; or (h) money market funds that (i) comply with the
criteria set forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as
amended, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

 

“CDOR Rate”: with respect to each day during each Interest Period pertaining to
a CDOR Loan, the Canadian deposit offered rate which, in turn means on any day
the sum of (a) the annual rate of interest (in the case of a CDOR Loan) or
discount rate (in the case of the Discount Rate determination in respect of BAs)
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant interest period
for Canadian Dollar-

 

5

--------------------------------------------------------------------------------


 

denominated bankers’ acceptances displayed and identified as such on the
“Reuters Screen CDOR Page” as defined in the International Swap Dealer
Association, Inc. definitions, as modified and amended from time to time, as of
10:00 a.m. Toronto local time on such day and, if such day is not a business
day, then on the immediately preceding business day (as adjusted by the
Administrative Agent after 10:00 a.m. Toronto local time to reflect any error in
the posted rate of interest or in the posted average annual rate of interest)
plus (b) 0.10% per annum; provided that if such rates are not available on the
Reuters Screen CDOR Page on any particular day, then the Canadian deposit
offered rate component of such rate on that day shall be calculated as the cost
of funds quoted by the Administrative Agent to raise Canadian dollars for the
applicable interest period as of 10:00 a.m. Toronto local time on such day for
commercial loans or other extensions of credit to businesses of comparable
credit risk; or if such day is not a business day, then as quoted by the
Administrative Agent on the immediately preceding business day.

 

“CDOR Loans”:  Loans denominated in Canadian Dollars the rate of interest
applicable to which is based upon the CDOR Rate.

 

“Change of Control”: (i) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any “person” or “group” of persons acting jointly
or in concert (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) or Part XX of
the Securities Act (Ontario) and the rules of the Ontario Securities Commission,
as applicable), shall become, or obtain rights (whether by means or warrants,
options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act) or Part XX of the Securities
Act (Ontario) and the rules of the Ontario Securities Commission, as applicable,
directly or indirectly, of more than 35% of the outstanding common stock of the
Borrower (or, following the consummation of the Permitted Reorganization, the
New Parent); (ii) the board of directors of the Borrower shall cease to consist
of a majority of Continuing Directors; and (iii) the New Parent shall cease to
own and control, of record and beneficially, directly, 100% of each class of
outstanding Capital Stock of the Borrower free and clear of all Liens (except
Liens created by the Guarantee and Collateral Agreement) following the
consummation of the Permitted Reorganization.

 

“Closing Date”:  the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is December 10, 2010.

 

“Code”:  the Internal Revenue Code of 1986, as amended.

 

“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

 

“Commitment”: with respect to each Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal amount and/or face amount not to exceed the
amount set forth under the heading “Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof.  The amount of the original Total Commitments is $290,000,000.

 

“Commitment Fee Rate”:  0.75% per annum; provided, that on and after the earlier
of (x) the first date financial statements are delivered pursuant to Section 6.1
after the Closing Date and (y) the first date financial statements are required
to be delivered pursuant to Section 6.1 after the Closing Date, the Commitment
Fee Rate will be determined pursuant to the Applicable Pricing Grid.

 

“Commitment Period”:  the period from and including the Closing Date to the
Termination Date.

 

6

--------------------------------------------------------------------------------


 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to
Section 2.16, 2.17, 2.18 or 10.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.

 

“Consolidated EBITDA”:  for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense (including imputed interest expense related to
the obligations of the Borrower and Terrane Metals Corp. under the Royal Gold
Purchase Agreement), amortization or writeoff of debt discount and debt issuance
costs and commissions, discounts and other fees and charges associated with
Indebtedness (including the Loans), (c) depreciation, amortization and accretion
expense, (d) amortization or write-off of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary or
non-recurring non-cash expenses or losses or non-cash losses related to Existing
Warrants (including, whether or not otherwise includable as a separate item in
the statement of such Consolidated Net Income for such period, non-cash losses
on sales of assets outside of the ordinary course of business), (f) any non-cash
expenses or charges incurred pursuant to any management equity plan or stock
option plan or any other management or employee benefit plan or agreement or any
stock subscription or shareholder agreement, (g) Transaction Expenses not to
exceed $7,000,000, (h) any transaction-related expenses or charges (to the
extent not capitalized) incurred by the Loan Parties in connection with the
consummation of any Permitted Acquisition subsequent to the date hereof in an
aggregate amount not to exceed $5,000,000 for any such period; provided that, to
the extent that the amount added-back pursuant to this clause (h) for any annual
period after the Closing Date (with the first such annual period being the first
period of four consecutive fiscal quarters ended after the Closing Date and each
successive annual period being the periods of four consecutive fiscal quarters
commencing immediately after the prior period ends) is less than $5,000,000,
such amount may be carried forward to subsequent annual periods and added-back
pursuant to this clause in such subsequent period; provided further that the
amount added back pursuant to this clause (h) shall not exceed $15,000,000 in
any annual period and (i) any transaction-related expenses or charges (to the
extent not capitalized) incurred on or prior to the Closing Date by the Loan
Parties in connection with the consummation of the acquisition of Terrane Metals
Corp. in an aggregate amount not to exceed $16,000,000, and minus, (a) to the
extent included in the statement of such Consolidated Net Income for such
period, the sum of (i) interest income, (ii) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of
business), (iii) income tax credits (to the extent not netted from income tax
expense) and (iv) any other non-cash income and (b) any cash payments made
during such period in respect of items described in clause (e) above subsequent
to the fiscal quarter in which the relevant non-cash expenses or losses were
reflected as a charge in the statement of Consolidated Net Income, all as
determined on a consolidated basis.  For the purposes of calculating
Consolidated EBITDA for any period of four consecutive fiscal quarters (each, a
“Reference Period”) pursuant to any determination of the Consolidated Leverage
Ratio, (i) if at any time during such Reference Period the Borrower or any
Subsidiary (other than any Excluded Subsidiary) shall have made any Material
Disposition, the Consolidated EBITDA for such Reference

 

7

--------------------------------------------------------------------------------


 

Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference Period
and (ii) if during such Reference Period the Borrower or any Subsidiary (other
than any Excluded Subsidiary) shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated on a Pro Forma
Basis.  As used in this definition, “Material Acquisition” means any acquisition
of property or series of related acquisitions of property after the Closing Date
that (a) constitutes assets comprising all or substantially all of an operating
unit of a business or constitutes all or substantially all of the common stock
of a Person and (b) involves the payment of consideration by the Borrower and
its Subsidiaries (other than Excluded Subsidiaries) in excess of $25,000,000;
and “Material Disposition” means any Disposition of property or series of
related Dispositions of property after the Closing Date that yields gross
proceeds to the Borrower or any of its Subsidiaries (other than Excluded
Subsidiaries) in excess of $25,000,000.

 

“Consolidated Interest Coverage Ratio”:  for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Consolidated Interest Expense”:  for any period, net interest expense
(including that attributable to Capital Lease Obligations and imputed interest
expense related to the obligations of the Borrower and Terrane Metals Corp.
under the Royal Gold Purchase Agreement but net of interest income) of the
Borrower and its Subsidiaries (other than Non-Core Subsidiaries) for such period
with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries (other than Non-Core Subsidiaries)(including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP) but excluding the amortization of deferred financing costs
associated with this Agreement.

 

“Consolidated Leverage Ratio”:  as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.

 

“Consolidated Liquidity”:  as of any date of determination, the sum of (a) the
aggregate amount of the Available Commitments as of such date plus (b) the Cash
Balance as of such date.

 

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries (other than Non-Core Subsidiaries),
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded (a) the income (or deficit) of any Person accrued prior to the
date it becomes a Subsidiary of the Borrower or is merged into or consolidated
with the Borrower or any of its Subsidiaries, (b) the income (or deficit) of any
Person (other than a Subsidiary of the Borrower) in which the Borrower or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary.

 

“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness listed on the balance sheet of the Borrower most recently delivered
pursuant to Section 6.1, determined on a consolidated basis in accordance with
GAAP (it being understood and agreed for the purposes of this definition of
Consolidated Total Debt, that the obligations of the Borrower and Terrane Metals
Corp. under the Royal Gold Purchase Agreement in respect of the Payment Deposit
(as defined in the Royal Gold Purchase Agreement) and all trade payables of the
Borrower and its Subsidiaries (other

 

8

--------------------------------------------------------------------------------


 

than Non-Core Subsidiaries) incurred in the ordinary course of business shall
not be considered Indebtedness).

 

“Continuing Directors”: (a) the directors of the Borrower on the Closing Date,
and (b) each other director, if, in each case, such other director’s nomination
for election to the board of directors of the Borrower (or, following the
consummation of the Permitted Reorganization, the New Parent) is recommended by
a majority of the then Continuing Directors, but excluding, any such other
director, originally proposed for election in opposition to the board of
directors in office on the Closing Date in an actual or threatened election
contest relating to the election of the directors of the Borrower (or, following
the consummation of the Permitted Reorganization, the New Parent) and whose
initial assumption of office resulted from such contest or the settlement
thereof.

 

“Contract Period”:  the term selected by the Borrower applicable to Bankers’
Acceptances in accordance with Section 2.3(a).

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Core Businesses”: (i) operations and activities of the Loan Parties in
connection with the Endako Project, the Endako Mine, the Thompson Creek Mine,
the Langeloth Facility and the Mount Milligan Project, (ii) operations and
activities of any Loan Party related to any deposit of metals, and commercial
production and processing in connection therewith, after (x) the completion of
any feasibility study required for such operations and activities and (y) the
receipt of any permits required for such operations and activities and (iii) any
division, line of business or other business unit of any Person acquired
pursuant to a Permitted Acquisition (excluding any such division, line of
business or other business unit that does not satisfy the requirements of clause
(ii) above).

 

“Core Subsidiary”: any Subsidiary engaged in any Core Business, and for the
avoidance of doubt, shall not include any Excluded Subsidiary.

 

“Credit Party”: the Administrative Agent, the Issuing Lender, the Swingline
Lender or any other Lender.

 

“Davidson Project”: Borrower’s early-stage molybdenum deposit located near
Smithers, British Columbia.

 

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender”: any Lender that (a) has failed, within three Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other amount (other than an
amount less than $25,000) required to be paid by it hereunder, unless, in the
case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement

 

9

--------------------------------------------------------------------------------


 

cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after written request
by the Administrative Agent or the Borrower, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swingline Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s and the Borrower’s receipt of such certification in form
and substance satisfactory to the Administrative Agent and the Borrower, or
(d) has become the subject of a Bankruptcy Event.

 

“Discount Note”:  a non-interest bearing promissory note denominated in Canadian
Dollars, substantially in the form of Exhibit G, issued by the Borrower to a Non
BA Lender to evidence a BA Equivalent Loan.

 

“Discount Proceeds”:  for any Bankers’ Acceptance issued hereunder, an amount
calculated on the applicable Borrowing Date or date of conversion or
continuation by multiplying (a) the face amount of the Bankers’ Acceptance by
(b) the quotient obtained by dividing (i) one by (ii) the sum of one plus the
product of (A) the Discount Rate applicable to the Bankers’ Acceptance and (B) a
fraction, the numerator of which is the applicable Contract Period and the
denominator of which is 365, with the quotient being rounded up or down to the
fifth decimal place and .00005 being rounded up.

 

“Discount Rate”:  with respect to an issue of Bankers’ Acceptances with the same
maturity date, (a) for a Lender which is a Schedule I Lender, (i) the average
annual discount rate determined with reference to the arithmetic average of the
discount rate quotations of all institutions listed in respect of the relevant
interest period for Canadian Dollar-denominated bankers’ acceptances displayed
and identified as such on the “Reuters Screen CDOR Page” as defined in the
International Swap Dealer Association, Inc. definitions, as modified and amended
from time to time, as of 10:00 a.m. Toronto local time on such day and, if such
day is not a business day, then on the immediately preceding business day (as
adjusted by the Administrative Agent after 10:00 a.m. Toronto local time to
reflect any error in the posted rate of interest or in the posted average annual
rate of interest) for the appropriate term and (b) for a Lender which is not a
Schedule I Lender, the CDOR Rate.

 

“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Documentation Agents”: as defined in the preamble to this Agreement.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Dollar Equivalent”: (a) with respect to any amount expressed in Canadian
Dollars, the amount of Dollars that would be required to purchase the amount of
such Canadian Dollars of such extension of credit on the date two Business Days
prior to the date of such extension of credit, based upon the Spot Selling Rate
and (b) with respect to any amount expressed in Dollars, such amount.

 

“Eligible Assignee” shall mean any Person (other than a Natural Person) that is
(a) a Lender, an Affiliate of any Lender or an Approved Fund or (b) a commercial
bank, insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act of
1933, as amended) and which extends credit or buys loans in the ordinary course
of business; provided that notwithstanding the foregoing, “Eligible Assignee”
shall not include the Borrower or any of the Borrower’s Affiliates.

 

10

--------------------------------------------------------------------------------


 

“Endako Joint Venture”: shall mean the joint venture between Thompson Creek
Mining Ltd. and Sojitz Moly Resources, Inc. (formerly, Nissho Iwai Moly
Resources, Inc.) pursuant to the Endako Joint Venture Agreement.

 

“Endako Joint Venture Agreement”: the Exploration, Development and Mine
Operating Agreement between Thompson Creek Mining Ltd. and Sojitz Moly
Resources, Inc. (formerly, Nissho Iwai Moly Resources, Inc.) dated as of
June 12, 1997.

 

“Endako Mine”: Borrower’s molybdenum mine located in British Columbia.

 

“Endako Project”: Borrower’s mill expansion project at its Endako molybdenum
mine located in British Columbia.

 

“Environmental Laws”:  any and all foreign, Federal, state, provincial,
territorial, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment, as now or may at any time hereafter be in effect.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any Group Member, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event”:  (a) any Reportable Event; (b) the existence with respect to any
Plan of any non exempt Prohibited Transaction; (c) any failure by any Pension
Plan to satisfy the minimum funding standards (within the meaning of Sections
412 and 430 of the Code or Section 302 of ERISA) applicable to such Pension
Plan, whether or not waived; (d) the filing pursuant to Section 412 of the Code
or Section 302 of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan; (e) the incurrence by any Group
Member or any  ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Pension Plan, including but not limited to the
imposition of any Lien in favor of the PBGC or any Pension Plan; (f) a
determination that any Pension Plan is, or is expected to be, in “at risk”
status  (as defined in Section 430(i)(4) of the Code) or Section 303(i)(4) of
ERISA; (g) the receipt by any Group Member or any ERISA Affiliate from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Pension Plan or to appoint a trustee to administer any Pension Plan under
Section 4042 of ERISA; (h) the incurrence of any Group Member or any ERISA
Affiliate of Withdrawal Liability or any liability under Sections 4062 or 4063
of ERISA or (i) the receipt by any Group Member or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from a Group Member or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to
be, Insolvent, in Reorganization,  or in “endangered” or “critical” status
(within the meaning of Section 432 of the Code or Section 305 of ERISA).

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

11

--------------------------------------------------------------------------------


 

“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period.  In the event that such rate does not
appear on such page (or otherwise on such screen), the “Eurodollar Base Rate”
shall be determined by reference to such other comparable publicly available
service for displaying eurodollar rates as may be selected by the Administrative
Agent or, in the absence of such availability, by reference to the rate at which
the Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New
York City time, two Business Days prior to the beginning of such Interest Period
in the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.

 

“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

 

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

 

 

Eurodollar Base Rate

 

 

 

 

1.00 - Eurocurrency Reserve Requirements

 

 

 

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excluded Subsidiaries”: Non-Core Subsidiaries and Immaterial Subsidiaries.

 

“Excluded Taxes”: with respect to any payment made by any Loan Party under any
Loan Document, any of the following Taxes imposed on or with respect to a
Recipient: (a) income or franchise Taxes imposed on (or measured by) net income
by (x) Canada or (y) by the jurisdiction under the laws of which such Recipient
is organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located or in which the Lender
is doing business (other than a business arising from or deemed to arise as a
result of this Agreement or any Loan Document) and (b) any branch profits Taxes
imposed by Canada or any similar Taxes imposed by any other jurisdiction in
which the Borrower is located.

 

“Existing Warrants” means (a) common share purchase warrants issued by the
Borrower in October 2006 in connection with the acquisition of Thompson Creek
Metals Company USA and common share purchase warrants issued by the Borrower
(the “TC Warrants”) to a former shareholder of Thompson Creek Metals Company
USA, each entitling the holder to purchase common shares of the Borrower at a
price of C$9.00 per share until October 23, 2011, and (b) common share purchase
warrants previously issued by Terrane Metals Corp. and assumed by the Borrower
(the “Terrane Warrants”), of which 45.4 million warrants expire on April 16,
2011, and the remaining 17.8 million warrants expire on June 21, 2012, each
entitling the holder to purchase common shares of the Borrower at a price of
C$0.90 per 0.052 share.

 

“Extensions of Credit”:  as to any Lender at any time, an amount equal to the
sum of (a) the aggregate principal amount of all US Revolving Loans and the
Dollar Equivalent of all Canadian Revolving Loans held by such Lender then
outstanding, (b) such Lender’s Applicable Percentage of the

 

12

--------------------------------------------------------------------------------


 

L/C Obligations then outstanding and (c) such Lender’s Applicable Percentage of
the aggregate principal amount of Swingline Loans then outstanding.

 

“Facility”:  the Commitments and the extensions of credit made thereunder.

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.

 

“Fee Payment Date”:  (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Commitment
Period.

 

“Foreign Benefit Arrangement”:  any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Group Member, other than
any Canadian Benefit Plan

 

“Foreign Plan”:  each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
US law and is maintained or contributed to by any Group Member, but excluding
any Canadian Pension Plan or Canadian Benefit Plan.

 

“Foreign Plan Event”: with respect to any Foreign Plan, (A) the failure to make
or, if applicable, accrue in accordance with normal accounting practices, any
employer or employee contributions required by applicable law or by the terms of
such Foreign Plan; (B) the failure to register or loss of good standing with
applicable regulatory authorities of any such Foreign Plan required to be
registered; or (C) the failure of any Foreign Plan to comply with any material
provisions of applicable law and regulations or with the material terms of such
Foreign Plan.

 

“Funding Office”:  the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States of
America.

 

“Governmental Authority”:  the government of the United States of America,
Canada, any other nation or government, any state or other political subdivision
thereof, whether provincial territorial, state, provisional, territorial or
local and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

“Group Members”:  the collective reference to the Borrower and its Subsidiaries.

 

“Guarantee and Collateral Agreements”: each of the U.S. Guarantee and Collateral
Agreement and the Canadian Guarantee and Collateral Agreement.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any

 

13

--------------------------------------------------------------------------------


 

Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

“Guarantors”:  the collective reference to the Borrower and the Subsidiary
Guarantors.

 

“Immaterial Subsidiary”: (a) Thompson Creek UK Ltd.; provided that, Thompson
Creek UK Ltd. shall be an “Immaterial Subsidiary” for so long as, as of any date
of determination, it does not have (i) assets with a value in excess of
$5,000,000 (determined pursuant to book value) or (ii) revenues (for the most
recently completed period of four consecutive fiscal quarters) in excess of
$5,000,000, and (b) Patent Enforcement and Royalties of New Jersey, Ltd.

 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables not overdue for a period of more than 30 days and that are being
contested in good faith by appropriate proceedings) incurred in the ordinary
course of such Person’s business), (c) all obligations of such Person evidenced
by notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Capital Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit, surety bonds or similar arrangements, (g) the liquidation
value of all redeemable preferred Capital Stock of such Person, (h) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above, (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation, and (j) for the purposes of Section 8(e) only, all
obligations of such Person in respect of Swap Agreements.  The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.

 

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.

 

14

--------------------------------------------------------------------------------


 

“Insolvent”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, Canadian, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, technology, know-how and processes, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.

 

“Interest Payment Date”:  (a) as to any ABR Loan or any Canadian Prime Rate Loan
(other than any Swingline Loan), the last Business Day of each March, June,
September and December (or, if an Event of Default is then existing, the last
Business Day of each calendar month) to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan or CDOR Loan
having an Interest Period of three months or less, the last day of such Interest
Period, (c) as to any Eurodollar Loan or CDOR Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Loan (other than any Revolving Loan that is an
ABR Loan or a Canadian Prime Rate Loan and any Swingline Loan), the date of any
repayment or prepayment made in respect thereof and (e) as to any Swingline
Loan, the day that such Loan is required to be repaid.

 

“Interest Period”:  as to any Eurodollar Loan or CDOR Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan or CDOR Loan, as applicable, and ending one,
two, three or six months thereafter, as selected by the Borrower in its notice
of borrowing or notice of conversion, as the case may be, given with respect
thereto; and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan or CDOR Loan and
ending one, two, three or six months thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not later than 11:00 A.M., New
York City time, on the date that is three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:

 

(i)            if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)           the Borrower may not select an Interest Period that would extend
beyond the Termination Date;

 

(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv)          the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.

 

“Investments”:  as defined in Section 7.8.

 

“Issuing Lender”:  each of JPMorgan Chase Bank and each other Lender approved by
the Administrative Agent and the Borrower that has agreed in its sole discretion
to act as an “Issuing

 

15

--------------------------------------------------------------------------------


 

Lender” hereunder, or any of their respective affiliates, in each case in its
capacity as issuer of any Letter of Credit.  Each reference herein to “the
Issuing Lender” shall be deemed to be a reference to the relevant Issuing
Lender.

 

“Joint Bookrunners”: as defined in the preamble to this Agreement.

 

“Joint Lead Arrangers”: as defined in the preamble to this Agreement.

 

“L/C Commitment”:  $100,000,000.

 

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit
denominated in Dollars and the Dollar Equivalent of the then undrawn and
unexpired amount of the then outstanding Letters of Credit denominated in
Canadian Dollars, if any, and (b) the aggregate amount of drawings under Letters
of Credit that have not then been reimbursed pursuant to Section 3.5 (including
the Dollar Equivalent of any such drawings denominated in Canadian Dollars).

 

“L/C Participants”:  the collective reference to all Lenders other than the
Issuing Lender.

 

“Langeloth Facility”: Borrower’s metallurgical facility located in Langeloth,
Pennsylvania.

 

“Lenders”:  as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender or any applicable lending office thereof.

 

“Lenders Presentation”:  the Lenders Presentation dated October 6, 2010 and
furnished to the Lenders.

 

“Letters of Credit”:  as defined in Section 3.1.

 

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

 

“Loan”:  any loan or acceptance and purchase of Bankers’ Acceptances made by any
Lender pursuant to this Agreement.  For greater certainty, reference to the
principal amount of any Loan or borrowing under this Agreement shall be deemed
to include reference to the Borrower’s reimbursement obligations with respect to
the full face amount of each Bankers’ Acceptance.

 

“Loan Documents”:  this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.

 

“Loan Parties”:  each Group Member that is a party to a Loan Document, and for
the avoidance of doubt, shall not include any Excluded Subsidiary.

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, property or financial condition of the Borrower and its Subsidiaries
(other than Excluded Subsidiaries), taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan

 

16

--------------------------------------------------------------------------------


 

Documents or the rights or remedies of the Administrative Agent or the Lenders
hereunder or thereunder; provided that any change or effect resulting from or
arising out of ordinary course fluctuations in the prices of molybdenum, gold or
copper, in and of itself, shall not be deemed to constitute a Material Adverse
Effect.

 

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Moody’s”: Moody’s Investors Services Inc.

 

“Mortgaged Properties”: the collective reference to the Canadian Mortgaged
Properties and the US Mortgaged Properties.

 

“Mortgages”: the collective reference to the Canadian Mortgages and the US
Mortgages (each, a Mortgage).

 

“Mount Milligan Project”: the Borrower’s construction and development stage
copper-gold project located in British Columbia.

 

“Mt. Emmons Project”: the undeveloped molybdenum deposit located near Crested
Butte, Colorado.

 

“Multiemployer Plan”:  a “multiemployer plan” (as defined in
Section 4001(a)(3) of ERISA) subject to the provisions of Title IV of ERISA.

 

“Natural Person”: (a) a natural person or (ii) any holding company, trust or
investment vehicle for the primary benefit of a natural person (including
relatives of such person), other than any such entity that (w) has not been
formed for the primary purpose of acquiring Loans or Commitments under this
Agreement, (x) is managed by a professional adviser (other than such natural
person or any such relatives) having significant experience in the business of
making or purchasing commercial loans, (y) has assets of greater than
$25,000,000 and (z) has significant business activities that consist of making
or purchasing (by assignment as principal) commercial loans and similar
extensions of credit

 

“Non BA Lender”:  a Lender that cannot or does not as a matter of policy accept
bankers’ acceptances.

 

“New Parent”: as defined in the definition of Permitted Reorganization.

 

“Non- Core Subsidiaries”: (a) Maze Lake General Partnership Corporation,  Maze
Lake Metals Limited Partnership, Howards Pass General Partnership Corporation,
Howards Pass Metals Limited Partnership and Highlands Ranch LLC, and (b) any
other Subsidiary that is not a Core Subsidiary or that does not have (i) assets
with a value in excess of $5,000,000 (determined pursuant to book value) and
(ii) revenues (for the most recently completed period of four consecutive fiscal
quarters) in excess of $5,000,000; provided that the Non-Core Subsidiaries on a
combined basis shall not at any time have (i) assets with a value in excess of
$10,000,000 or (ii) revenues (for the most recently completed period of four
consecutive fiscal quarters) in excess of $10,000,000.

 

“Non-U.S. Lender”:  a Lender that is not a U.S. Person.

 

17

--------------------------------------------------------------------------------


 

“Notes”:  the collective reference to any promissory note evidencing Loans,
including any Discount Notes.

 

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Swap Agreements and Specified Cash Management Agreements,
any affiliate of any Lender), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, the Letters of Credit, any Specified Swap Agreement, any Specified
Cash Management Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.

 

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, any Loan
Document).

 

“Other Taxes”: any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.20).

 

“Parent”: with respect to any Lender, any Person as to which such Lender is,
directly or indirectly, a subsidiary.

 

“Participant”:  as defined in Section 10.6(c).

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Pension Plan”:  any Plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which any Group Member or any ERISA Affiliate is (or,
if such Plan were terminated, would under Section 4062 or 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Permitted Acquisition”: an acquisition or any series of related acquisitions by
a Loan Party (including any merger where such Loan Party (or a Subsidiary that
becomes a Loan Party) is the surviving entity) of (a) all or substantially all
of the assets or the outstanding Capital Stock of any Person or (b) any
division, line of business or other business unit of any Person (such Person or
such division, line of business or other business unit of such Person shall be
referred to herein as the “Target”), in each case that is a type of business (or
assets used in a type of business) permitted to be engaged in by the Borrower
and its Subsidiaries pursuant to Section 7.16 so long as (i) no Default or Event
of Default shall

 

18

--------------------------------------------------------------------------------


 

then exist or would exist after giving effect thereto, (ii) the Borrower shall
demonstrate to the reasonable satisfaction of the Administrative Agent that,
after giving effect to the acquisition (x) on a Pro Forma Basis, the Borrower is
in compliance with the financial covenants set forth in clauses (a) and (b) of
Section 7.1 as of the most recently ended fiscal quarter for which financial
statements have been delivered hereunder and (y) the Borrower is in compliance
with the liquidity covenant set forth in Section 7.1(c) as of the date of such
acquisition, (iii) the Administrative Agent, on behalf of the Lenders, shall
have received (or shall receive in connection with the closing of such
acquisition) a first priority perfected security interest, subject only to
permitted Liens, in Collateral described in the Guarantee and Collateral
Agreements (including, without limitation, Capital Stock) acquired with respect
to the Target to the extent required by Section 6.9 and the Target, if a Person
that has not merged with any Loan Party, shall have taken such actions as are
required of it under Section 6.9, (iv) such acquisition shall not be initiated
or consummated as a “hostile” acquisition and shall have been approved by the
Board of Directors and/or shareholders of the applicable Loan Party and the
Target and (v) Consolidated Liquidity at the time of the acquisition (including
the cash and Cash Equivalents of the Target), and after giving effect to the
payment of all cash consideration for such acquisition and the related fees and
expenses on a Pro Forma Basis, is at least $50,000,000.

 

“Permitted Priority Liens” shall mean Liens (other than Liens on Pledged Stock)
permitted by Section 7.2(n) which by operation of law or contract would have
priority over the Liens created pursuant to the Security Documents.

 

“Permitted Reorganization”: a transaction or series or transactions pursuant to
which all of the issued and outstanding Capital Stock of the Borrower is
exchanged for Capital Stock of a newly-formed Person (the “New Parent”),
organized under the laws of Switzerland or any other jurisdiction reasonably
acceptable to the Administrative Agent, whose business is otherwise permitted to
be engaged in by the Group Members pursuant to Section 7.16, so long as (i) no
Default or Event of Default shall then exist or would exist after giving effect
thereto, (ii) the Borrower shall demonstrate to the reasonable satisfaction of
the Administrative Agent that, after giving effect to the recapitalization
(x) on a Pro Forma Basis, the New Parent is in compliance with the financial
covenants set forth in clauses (a) and (b) of Section 7.1 as of the most
recently ended fiscal quarter for which financial statements have been delivered
hereunder (calculated, solely for purposes of this definition, by treating the
New Parent as the “Borrower” for purposes of such financial covenants) and
(y) the Borrower is in compliance with the liquidity covenant set forth in
Section 7.1(c) as of the date of such recapitalization and (iii) the
Administrative Agent, on behalf of the Lenders, shall have received (or shall
receive in connection with the consummation of such recapitalization) a first
priority perfected security interest, subject only to Permitted Priority Liens,
in Collateral described in the Guarantee and Collateral Agreements (including,
without limitation, Capital Stock) owned by the New Parent to the extent
required by the terms of Section 6.9, and the New Parent and the Borrower shall
have taken such actions required under Section 6.9.

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  any employee benefit plan as defined in Section 3(3) of ERISA,
including any employee welfare benefit plan (as defined in Section 3(1) of
ERISA), any employee pension benefit plan (as defined in Section 3(2) of ERISA),
and any plan which is both an employee welfare benefit plan and an employee
pension benefit plan, and in respect of which any Group Member or any ERISA
Affiliate is (or, if such Plan were terminated, would under Section 4062 or 4069
of ERISA be deemed to be) an “employer” (as defined in Section 3(5) of ERISA).

 

19

--------------------------------------------------------------------------------


 

“PPSA”: the Personal Property Security Act (Ontario), including the regulations
thereto, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder on the Collateral
is governed by the personal property security legislation or other applicable
legislation with respect to personal property security in effect in a
jurisdiction other than Ontario, “PPSA” means the Personal Property Security Act
or such other applicable legislation in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.

 

“Prime Rate”:  the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).

 

“Pro Forma Basis”: on a basis in accordance with GAAP and otherwise reasonably
satisfactory to the Administrative Agent.

 

“Prohibited Transaction”:  as defined in Section 406 of ERISA and
Section 4975(f)(3) of the Code.

 

“Properties”:  as defined in Section 4.18(a).

 

“Recipient”: as applicable, (a) the Administrative Agent, (b) any Lender and
(c) the Issuing Lender.

 

“Refunded Swingline Loans”:  as defined in Section 2.5.

 

“Register”:  as defined in Section 10.6(b).

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Reimbursement Date”:  as defined in Section 3.5.

 

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA
with respect to a Pension Plan, other than those events as to which notice is
waived pursuant to PBGC Reg. § 4043 as in effect on the date hereof (without
regard to any future changes to such notice requirement).

 

“Required Lenders”:  at any time, the holders of more than 66 2/3% of (a) until
the Closing Date, the Commitments then in effect and (b) thereafter, the
Commitments then in effect or, if the Commitments have been terminated, the
Total Extensions of Credit then outstanding.

 

“Requirement of Law”:  as to any Person, the charter, articles or certificate of
organization or incorporation and by-laws or other organizational or governing
documents of such Person, and any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

20

--------------------------------------------------------------------------------


 

“Responsible Officer”:  the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Borrower.

 

“Restricted Payments”:  as defined in Section 7.6.

 

“Revolving Loans”:  as defined in Section 2.1(a).

 

“Royal Gold Intercreditor Agreement”: the Intercreditor Agreement to be entered
into among the Administrative Agent, the Borrower, Terrane Metals Corp. and RGL
Royalty AG, substantially in the form of Exhibit H.

 

“Royal Gold Purchase Agreement”: the Purchase and Sale agreement dated as of
October 20, 2010 among the Borrower, Terrane Metals Corp., RGL Royalty AG and
Royal Gold, Inc.

 

“S&P”: Standard and Poor’s Ratings Services LLC.

 

“Schedule I Lender” means any Lender named on Schedule I to the Bank Act
(Canada).

 

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreements, the Mortgages and all other security documents hereafter delivered
to the Administrative Agent granting a Lien on any property of any Person to
secure the obligations and liabilities of any Loan Party under any Loan
Document.

 

“Sojitz Consent Agreement”: the Consent Agreement to be entered into among the
Administrative Agent, Thompson Creek Mining Ltd. and Sojitz Moly Resources, Inc.
in connection with certain Exploration, Development and Mine Operating Agreement
with respect to the Endako Joint Venture.

 

“Solvent”:  when used with respect to (A) any Person that is subject to the
Insolvency Laws of the United States, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature and
(B) any Person that is subject to the Insolvency Laws of Canada, means (i) the
property of such Person, at a fair valuation, is greater than the total amount
of its debts and liabilities, subordinated, contingent or otherwise; (ii) such
Person’s property is sufficient, if disposed of at a fairly conducted sale under
legal process, to enable payment of all its obligations, due and accruing due;
(iii) such Person will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities generally become due; and
(iv) such Person has not ceased paying its current obligations in the ordinary
course of business as they generally become due.  For purposes of Part (A) of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 

21

--------------------------------------------------------------------------------


 

“Specified Cash Management Agreement”:  any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated clearing house transfers of funds or any similar transactions
between the Borrower or any Subsidiary Guarantor and any Lender or affiliate
thereof, which has been designated by such Lender and the Borrower or Subsidiary
Guarantor, by notice to the Administrative Agent not later than 90 days after
the execution and delivery by the Borrower or such Subsidiary Guarantor, as a
“Specified Cash Management Agreement”.

 

“Specified Swap Agreement”:  any Swap Agreement in respect of interest rates,
currency exchange rates or commodity prices entered into by the Borrower or any
Subsidiary Guarantor and any Person that is a Lender or an affiliate of a Lender
at the time such Swap Agreement is entered into.

 

“Spot Selling Rate”: on any date, as determined by the Administrative Agent, the
spot selling rate posted by Reuters on its website for the sale of the
applicable currency for Dollars at approximately 11:00 a.m., London time, two
Business Days prior to such date (the “Applicable Quotation Date”); provided
that if, for any reason, no such spot rate is being quoted, the spot selling
rate shall be determined by reference to such publicly available service for
displaying exchange rates as may be selected by the Administrative Agent, or, in
the event no such service is selected, such spot selling rate shall instead be
the rate determined by the Administrative Agent as the spot rate of exchange in
the market where its foreign currency exchange operations in respect of the
applicable currency are then being conducted, at or about 11.00 a.m. London
time, on the Applicable Quotation Date for the purchase of the relevant currency
for delivery two Business Days later.

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower (or, following the consummation of the Permitted
Reorganization, the New Parent).

 

“Sustaining Capital Expenditures”: Capital Expenditures for the replacement,
substitution, maintenance, repair, restoration or refurbishment of fixed assets
which are owned by the Borrower or any of its Subsidiaries and are necessary for
the ongoing operations of existing mines and roasting facilities, but excluding
any Capital Expenditures which significantly add to or improve any such property
beyond its original state.

 

“Subsidiary Guarantor”: each of the Borrower’s direct and indirect, existing and
future, Subsidiaries (other than any Excluded Subsidiary).

 

“Swap Agreement”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

 

22

--------------------------------------------------------------------------------


 

“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.4 in an aggregate principal amount at any
one time outstanding not to exceed $30,000,000.

 

“Swingline Exposure”:  at any time, the sum of (a) the aggregate principal
amount of all US Swingline Loans and (b) the Dollar Equivalent of the aggregate
principal amount of all Canadian Swingline Loans outstanding at such time.

 

“Swingline Lender”:  JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans or such other financial institution that, after the date hereof,
shall agree to act in the capacity of lender of Swingline Loans hereunder with
the consent of the Administrative Agent and the Borrower.

 

“Swingline Loans”:  as defined in Section 2.4

 

“Swingline Participation Amount”:  as defined in Section 2.5.

 

“Syndication Agent”: as defined in the preamble to this Agreement.

 

“Taxes”: any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“TC Warrants” as defined in the definition of Existing Warrants.

 

“Termination Date”:  December 10, 2014.

 

“Terrane Warrants” as defined in the definition of Existing Warrants.

 

“Thompson Creek Mine”: Borrower’s molybdenum mine in Custer County, Idaho.

 

“Total Commitments”:  at any time, the aggregate amount of the Commitments then
in effect.

 

“Total Extensions of Credit”:  at any time, the aggregate amount of the
Extensions of Credit of the Lenders outstanding at such time.

 

“Transaction Expenses”: any fees or expenses (to the extent not capitalized)
incurred and paid by the Loan Parties prior to the Closing Date in connection
with the Agreement, the other Loan Documents, and the transactions contemplated
hereby and thereby to be consummated on the Closing Date.

 

“Transferee”:  any Eligible Assignee or Participant.

 

“Type”:  as to any Loan, its nature as an ABR Loan, a Eurodollar Loan, a
Canadian Prime Rate Loan, a CDOR Loan or a Bankers’ Acceptance.

 

“United States”:  the United States of America.

 

“US Guarantee and Collateral Agreement”: the US Guarantee and Collateral
Agreement to be executed by the Borrower and each US Subsidiary Guarantor,
substantially in the form of Exhibit A-1.

 

23

--------------------------------------------------------------------------------


 

“US Loan Party”: any Loan Party organized under the laws of any jurisdiction
within the United States.

 

“US Mortgaged Properties”:  the real properties listed on Part A of Schedule
1.1B, as to which the Administrative Agent for the benefit of the Lenders shall
be granted a Lien pursuant to the Mortgages.

 

“US Mortgages”:  each of the mortgages and deeds of trust made by any US
Subsidiary Guarantor in favor of, or for the benefit of, the Administrative
Agent for the benefit of the Lenders, substantially in the form of Exhibit D-1
(with such changes thereto as shall be advisable under the law of the
jurisdiction in which such mortgage or deed of trust is to be recorded).

 

“US Revolving Loan”:  as defined in Section 2.1.

 

“US Swingline Loan”:  as defined in Section 2.4.

 

“US Subsidiary”:  any Subsidiary of the Borrower organized under the laws of any
jurisdiction within the United States.

 

“US Subsidiary Guarantor”: any Subsidiary Guarantor that is organized under the
laws of any jurisdiction within the United States.

 

“U.S. Person”: a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

 

“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

 

“Withholding Agent”: any Loan Party and the Administrative Agent.

 

1.2           Other Definitional Provisions.  (a)Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

 

(b)     As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that, notwithstanding
anything to the contrary herein, all accounting or financial terms used herein
shall be construed, and all financial computations pursuant hereto shall be
made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar effect) to value any Indebtedness or other liabilities of any Group
Member at “fair value”, as defined therein), (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue,

 

24

--------------------------------------------------------------------------------


 

assume, become liable in respect of or suffer to exist (and the words “incurred”
and “incurrence” shall have correlative meanings), (iv) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Capital Stock, securities, revenues, accounts, leasehold interests and contract
rights, and (v) references to agreements or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.

 

(c)     The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(d)     The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

 

1.3           Accounting Terms; GAAP.

 

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith (it being understood that, in the event that the Borrower delivers any
such notice in respect of any change in the treatment of operating leases under
GAAP as in effect on the Closing Date, the Borrower may elect not to pursue an
amendment to this Agreement, and such change shall not affect the financial
reporting, financial covenant compliance requirements or calculation of the
Applicable Margin provisions contained in this Agreement as of the Closing
Date).

 

1.4           Currency Translations.

 

(a) For purposes of this Agreement and the other Loan Documents, where the
permissibility of a transaction or determinations of required actions or
circumstances depend upon compliance with or are determined by reference to
amounts stated in Dollars, such amounts shall be deemed to refer to Dollars or
Dollar Equivalents. For purposes of any determination under Section 7.6 or 7.8,
the amount of each Investment, disposition or other applicable transaction
denominated in a currency other than Dollars shall be translated into Dollars at
the Spot Selling Rate on the date such Investment, disposition or other
transaction is consummated. Principal, interest, reimbursement obligations, fees
and all other amounts payable under this Agreement or any Loan Document to the
Administrative Agent or any Lender shall be payable in the currency in which
such Obligations are denominated, unless expressly stated otherwise.

 

(b)           The Administrative Agent shall determine the Dollar Equivalent of
(x) the Extensions of Credit (i) as of the end of each fiscal quarter of the
Borrower, (ii) on or about the date of the related notice requesting any
Extension of Credit and (iii) on any other date, in its reasonable discretion
and (y) any other amount to be converted into Dollars in accordance with the
provisions hereof at the time of such conversion.

 

25

--------------------------------------------------------------------------------

 


 

SECTION 2.           AMOUNT AND TERMS OF COMMITMENTS

 

2.1           Commitments

 

(a)         Subject to the terms and conditions hereof, (x) each Lender
severally agrees to make revolving credit loans denominated in Dollars to the
Borrower (such loans, the “US Revolving Loans”) and (y) each Lender severally
agrees to make revolving credit loans denominated in Canadian Dollars, and
extend credit in Canadian Dollars by way of Bankers’ Acceptances, to the
Borrower (such loans and acceptance of Bankers’ Acceptances, the “Canadian
Revolving Loans” and, together with the US Revolving Loans, the “Revolving
Loans”) from time to time during the Commitment Period in an aggregate principal
amount at any one time outstanding which, when added to such Lender’s Applicable
Percentage of the sum of (i) the L/C Obligations then outstanding and (ii) the
aggregate principal amount of the Swingline Loans then outstanding, does not
exceed the amount of such Lender’s Commitment. During the Commitment Period, the
Borrower may use the Commitments by borrowing, prepaying the Revolving Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.  The Revolving Loans shall from time to time be available
(i) in the case of the Revolving Loans denominated in Dollars, as Eurodollar
Loans or ABR Loans or (ii) in the case of the Revolving Loans denominated in
Canadian Dollars, Canadian Prime Rate Loans, CDOR Loans or Bankers’ Acceptances,
in each case, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.2 and 2.9.

 

(b)     Notwithstanding anything herein to the contrary, after the Closing Date
(i) any Eligible Assignee may become a Lender pursuant to documentation
reasonably satisfactory to the Administrative Agent and commit to provide
commitments hereunder, at which such time (x) it shall become a Lender for all
purposes under the Loan Documents, (y) its commitments shall be considered
Commitments and (z) any loans it makes under this Agreement shall be considered
Revolving Loans or (ii) any Lender may commit to provide additional commitments
hereunder and its Commitment shall be increased by such amount of additional
commitments; provided that the aggregate amount of additional commitments
provided pursuant to clauses (i) and (ii) of this Section 2.1(b) shall not
exceed $10,000,000.  For the avoidance of doubt, any additional commitments
under this Section 2.1(b) shall not constitute an increase of the Commitments
for the purposes of clause (vi) of Section 10.1.

 

(c)     The Borrower shall repay all outstanding Revolving Loans in Dollars or
Canadian Dollars, as the case may be, on the Termination Date.

 

2.2           Procedure for Revolving Loan Borrowing.  The Borrower may borrow
under the Commitments during the Commitment Period on any Business Day, provided
that (a) with respect to US Revolving Loans, the Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 1:00 P.M. New York City time, three Business Days
prior to the requested Borrowing Date, in the case of Eurodollar Loans or prior
to 10:00 A.M. New York City time, one Business Day prior to the requested
Borrowing Date, in the case of ABR Loans, specifying (i) the amount and Type of
US Revolving Loans to be borrowed, (ii) the requested Borrowing Date, and
(iii) in the case of Eurodollar Loans, the length of the initial Interest Period
and (b) with respect to Canadian Revolving Loans, the Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, three Business
Days prior to the requested Borrowing Date in the case of CDOR Loans or Bankers’
Acceptances and one Business Day prior to the requested Borrowing Date in the
case of Canadian Prime Rate Loans), specifying (i) the amount and Type of
Canadian Revolving Loans to be borrowed, (ii) the requested Borrowing Date,
(iii) in the case of CDOR Loans and Bankers’ Acceptances, the length of the
initial Interest Period or Contract Period therefor. Each borrowing under the
Commitments under this

 

26

--------------------------------------------------------------------------------


 

Section 2.2 shall be in an amount equal to $1,000,000 or C$1,000,000 or a whole
multiple of $1,000,000 or C$1,000,000 in excess thereof or, if the then
aggregate Available Commitments are less than $1,000,000 or C$1,000,000, as
applicable, such lesser amount; provided, that each Swingline Lender may
request, on behalf of the Borrower, borrowings under the Commitments that are
ABR Loans or Canadian Prime Rate Loans in other amounts pursuant to Section 2.5.
Upon receipt of any such notice from the Borrower, the Administrative Agent
shall promptly notify each Lender thereof.  Each Lender will make the amount of
its pro rata share of each borrowing available to the Administrative Agent for
the account of the Borrower at the applicable Funding Office prior to 12:00
Noon, New York City time, on the Borrowing Date requested by the Borrower in
funds immediately available to the Administrative Agent.  Such borrowing will
then be made available to the Borrower by the Administrative Agent crediting the
account of the Borrower on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Lenders and in like
funds as received by the Administrative Agent. Each Lender shall make available
to the Borrower Bankers’ Acceptance borrowings during the Commitment Period in
accordance with and pursuant to the procedures set forth in Section 2.3.

 

2.3           Bankers’ Acceptances.  (a)  Term.  Each Bankers’ Acceptance shall
have a Contract Period of approximately thirty days, sixty days, ninety days or
one hundred and eighty days, subject to availability. No Contract Period shall
extend beyond the Termination Date.  If such Contract Period would otherwise end
on a day that is not a Business Day, such Contract Period shall end on the
immediately preceding day that is a Business Day.

 

(b)     Discount Rate.  On each Borrowing Date on which Bankers’ Acceptances are
to be accepted, the Administrative Agent shall advise the Borrower as to the
Administrative Agent’s determination of the applicable Discount Rate for the
Bankers’ Acceptances which any of the Lenders have agreed to purchase.

 

(c)     Purchase.  Each Lender agrees to purchase a Bankers’ Acceptance accepted
by it.  The Borrower shall sell, and such Lender shall purchase, the Bankers’
Acceptance at the applicable Discount Rate.  Such Lender shall provide to the
applicable Funding Office the Discount Proceeds less the Acceptance Fee payable
by the Borrower with respect to such Bankers’ Acceptance.  Such proceeds will
then be made available to the Borrower by the Administrative Agent crediting the
account of the Borrower on the books of the Administrative Agent with the
aggregate of the amounts made available to the Administrative Agent by such
Lenders and in like funds as received by the Administrative Agent.

 

(d)     Sale.  Each Lender may from time to time hold, sell, rediscount or
otherwise dispose of any or all Bankers’ Acceptances accepted and purchased by
it.

 

(e)     Power of Attorney for the Execution of Bankers’ Acceptances.  To
facilitate borrowings under the Commitments by way of B/As, the Borrower hereby
appoints each Lender as its attorney to sign and endorse on its behalf, in
handwriting or by facsimile or mechanical signature as and when deemed necessary
by such Lender, blank forms of B/As.  In this respect, it is each Lender’s
responsibility to maintain an adequate supply of blank forms of B/As for
acceptance under this Agreement.  The Borrower recognizes and agrees that all
B/As required to be accepted and purchased by any Lender and which are signed
and/or endorsed on its behalf by a Lender shall bind the Borrower as fully and
effectually as if signed in the handwriting of and duly issued by the proper
signing officers of the Borrower.  Each Lender is hereby authorized to issue
such B/As endorsed in blank in such face amounts as may be determined by such
Lender; provided that the aggregate amount thereof is equal to the aggregate
amount of B/As required to be accepted and purchased by such Lender.  No Lender
shall be liable for any damage, loss or other claim arising by reason of any
loss or improper use of any such instrument except to the extent arising from
the gross negligence or willful misconduct of such Lender or its officers,
employees, agents or representatives.  On request by the Borrower, a Lender
shall cancel all

 

27

--------------------------------------------------------------------------------


 

forms of B/As which have been pre-signed or pre-endorsed by or on behalf of the
Borrower and which are held by such Lender and have not yet been issued in
accordance herewith.  Each Lender shall maintain a record with respect to B/As
held by it in blank hereunder, voided by it for any reason, accepted and
purchased by it hereunder, and cancelled at their respective maturities.  Each
Lender agrees to provide such records to the Borrower at the Borrower’s expense
upon request.

 

(f)      Execution.  Drafts drawn by the Borrower to be accepted as Bankers’
Acceptances shall be signed by a duly authorized officer or officers of the
Borrower or by its attorneys including attorneys appointed pursuant to
Section 2.3(e) above.  Notwithstanding that any Person whose signature appears
on any Bankers’ Acceptance may no longer be an authorized signatory for the
Borrower at the time of issuance of a Bankers’ Acceptance, that signature shall
nevertheless be valid and sufficient for all purposes as if the authority had
remained in force at the time of issuance and any Bankers’ Acceptance so signed
shall be binding on the Borrower.

 

(g)     Issuance.  The Administrative Agent, promptly following receipt of a
notice of borrowing, continuation or conversion by way of Bankers’ Acceptances,
shall advise the applicable Lenders of the notice and shall advise each such
Lender of the face amount of Bankers’ Acceptances to be accepted by it and the
applicable Contract Period (which shall be identical for all Lenders).  The
aggregate face amount of Bankers’ Acceptances to be accepted by a Lender shall
be determined by the Administrative Agent by reference to such Lender’s
Applicable Percentage of the issue of Bankers’ Acceptances, except that, if the
face amount of a Bankers’ Acceptance which would otherwise be accepted by a
Lender would not be C$100,000, or a whole multiple thereof, the face amount
shall be increased or reduced by the Administrative Agent in its sole discretion
to C$100,000, or the nearest whole multiple of that amount, as appropriate;
provided that after such issuance, no Lender shall have outstanding Extensions
of Credit in excess of its Commitment.

 

(h)     Waiver of Presentment and Other Conditions. The Borrower waives
presentment for payment and any other defense to payment of any amounts due to a
Lender in respect of a Bankers’ Acceptance accepted and purchased by it pursuant
to this Agreement which might exist solely by reason of the Bankers’ Acceptance
being held, at the maturity thereof, by such Lender in its own right and the
Borrower agrees not to claim any days of grace if such Lender as holder sues the
Borrower on the Bankers’ Acceptance for payment of the amount payable by the
Borrower thereunder.  On the specified maturity date of a B/A, or the date of
any prepayment thereof in accordance with this Agreement, if earlier, the
Borrower shall pay to such Lender that has accepted such B/A the full face
amount of such B/A (or shall make provision for payment by way of conversion or
continuation in accordance with Sections 2.10(d) or (f)) in full and absolute
satisfaction of its obligations with respect to such B/A, and after such
payment, the Borrower shall have no further liability in respect of such B/A
(except to the extent that any such payment is rescinded or reclaimed by
operation of law or otherwise) and such Lender shall be entitled to all benefits
of, and will make and otherwise be responsible for all payments due to the
redeeming holder or any third parties under, such B/A.  The Borrower shall not
enter into any agreement or arrangement of any kind with any Person to whom B/As
have been delivered by which the Borrower undertakes to replace B/As on a
continuing basis with other B/As, nor shall the Borrower directly or indirectly
take, use or provide B/As as security for loans or advances from any other
Person.

 

(i)      BA Equivalent Loans by Non BA Lenders.  Whenever the Borrower requests
a borrowing by way of Bankers’ Acceptances, each Non BA Lender shall, in lieu of
accepting a Bankers’ Acceptance, make a BA Equivalent Loan in an amount equal to
such Non BA Lender’s Applicable Percentage of such borrowing. On the relevant
Borrowing Date, the Administrative Agent shall credit the relevant account of
the Borrower on the books of the Administrative Agent with the aggregate of the
amounts made available to the Administrative Agent by such Lenders and in like
funds as received by the Administrative Agent.

 

28

--------------------------------------------------------------------------------


 

(j)      Terms Applicable to BA Equivalent Loans.  As set out in the definition
of “Bankers’ Acceptances”, that term includes Discount Notes and all terms of
this Agreement applicable to Bankers’ Acceptances (including the provisions of
Section 2.3(e) relating to their execution by the Lenders under power of
attorney) shall apply equally to Discount Notes evidencing BA Equivalent Loans
with such changes as may in the context be necessary.  For greater certainty:

 

(i)  the term of a Discount Note shall be the same as the Contract Period for
Bankers’ Acceptances accepted and purchased on the same Borrowing Date in
respect of the same borrowing;

 

(ii)  an acceptance fee will be payable in respect of a Discount Note and shall
be calculated at the same rate and in the same manner as the Acceptance Fee in
respect of a Bankers’ Acceptance; and

 

(iii)  the Discount Rate applicable to a Discount Note shall be the Discount
Rate applicable to Bankers’ Acceptances accepted by a Lender that is not a
Schedule I Lender in accordance with the definition of “Discount Rate” on the
same Borrowing Date or date of continuation or conversion, as the case may be,
in respect of the same borrowing for the relevant Contract Period.

 

Each Non BA Lender may agree, in lieu of receiving any Discount Notes, that such
Discount Notes may be uncertificated and the applicable BA Equivalent Loan shall
be evidenced by a loan account, which such Non BA Lender shall maintain in its
name, and in such event such loan account shall be entitled to all the benefits
of Discount Notes in respect of BA Equivalent Loans.

 

(k)     Depository Bills and Notes Act.  At the option of the Borrower and any
Lender, Bankers’ Acceptances under this Agreement to be accepted by such Lender
may be issued in the form of depository bills for deposit with The Canadian
Depository for Securities Limited pursuant to the Depository Bills and Notes Act
(Canada).  All depository bills so issued shall be governed by the provisions of
this Section 2.3.

 

2.4           Swingline Commitment.  (a)  Subject to the terms and conditions
hereof, (x) the Swingline Lender, in reliance on the agreements of the other
Lenders set forth in Section 2.5, agrees to make a portion of the credit
otherwise available to the Borrower in Dollars under the Commitments from time
to time during the Commitment Period by making swing line loans (such loans, “US
Swingline Loans”) to the Borrower in Dollars and (y) the Swingline Lender, in
reliance on the agreements of the other Lenders set forth in Section 2.5, agrees
to make a portion of the credit otherwise available to the Borrower under the
Commitments from time to time during the Commitment Period by making swing line
loans to the Borrower in Canadian Dollars (such loans, “Canadian Swingline
Loans” ; and, together with the US Swingline Loans, the “Swingline Loans”);
provided that (i) the aggregate principal amount of Swingline Loans outstanding
at any time shall not exceed the Swingline Commitment then in effect
(notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Loans, may
exceed the Swingline Commitment then in effect) and (ii) the Borrower shall not
request, and the Swingline Lender shall not make, any Swingline Loan if, after
giving effect to the making of such Swingline Loan, the aggregate amount of the
Available Commitments would be less than zero. During the Commitment Period, the
Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof.  Each
Swingline Loan shall be an ABR Loan, in the case of a US Swingline Loan, or a
Canadian Prime Rate Loan, in the case of a Canadian Swingline Loan.

 

29

--------------------------------------------------------------------------------


 

(b)     The Borrower shall repay to each applicable Swingline Lender the then
unpaid principal amount of each applicable Swingline Loan on the earlier of the
Termination Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving Loan is
borrowed, the Borrower shall repay all Swingline Loans then outstanding.

 

2.5           Procedure for Swingline Borrowing; Refunding of Swingline Loans. 
(a)  Whenever the Borrower desires that any Swingline Lender make US Swingline
Loans, it shall notify such Swingline Lender and the Administrative Agent by
telephone (and shall subsequently confirm and deliver irrevocable written notice
(which written notice must be received by such Swingline Lender no later than
2:00 P.M., New York City time, on the proposed Borrowing Date), specifying
(A) the amount to be borrowed and (B) the requested Borrowing Date (which shall
be a Business Day during the Commitment Period).  Whenever the Borrower desires
that any Swingline Lender make Canadian Swingline Loans, it shall give such
Swingline Lender and the Administrative Agent irrevocable notice (which notice
must be received by such Swingline Lender not later than 2:00 P.M., New York
City time, on the proposed Borrowing Date), specifying (A) the amount to be
borrowed and (B) the requested Borrowing Date (which shall be a Business Day
during the Commitment Period). Each borrowing under any Swingline Commitment
shall be in an amount equal to US$1,000,000 or C$1,000,000, as applicable, or a
whole multiple thereof.  Not later than 3:00 P.M., on the Borrowing Date
specified in a notice in respect of any Swingline Loan, the relevant Swingline
Lender shall make such Swingline Loan available to the Borrower, in the manner
and on such terms as may be agreed by such Swingline Lender and the Borrower.

 

(b)     The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower requesting a Swingline Loan
(which hereby irrevocably directs the Swingline Lender to act on its behalf), on
one Business Day’s notice given by the Swingline Lender no later than 12:00
Noon, New York City time, request each Lender to make, and each Lender hereby
agrees to make, a Revolving Loan, in an amount in the applicable currency equal
to such Revolving Lender’s Applicable Percentage of the aggregate amount of the
Swingline Loans in such currency (the “Refunded Swingline Loans”) outstanding on
the date of such notice, to repay the Swingline Lender. Upon such request by the
Administrative Agent for the refunding of the Swingline Loan, each Lender shall
make the amount of its ABR Loan or Canadian Prime Rate Loan, as the case may be,
available for value to the Administrative Agent for the benefit of such
Swingline Lender at the applicable Funding Office of the Administrative Agent
before 11:00 A.M., on the first Business Day following such request by the
Administrative Agent (or, if such request is made before 10:00 A.M. on any date,
then the amount of such ABR Loans or Canadian Prime Rate Loans shall instead be
so made available to the Administrative Agent before 2:00 P.M. on the date of
such request). The proceeds of such Loans shall be immediately made available by
the Administrative Agent to the Swingline Lender for application by the
Swingline Lender to the repayment of the Refunded Swingline Loans.  The Borrower
irrevocably authorizes the Swingline Lender to charge any of the Borrower’s
accounts with the Administrative Agent (up to the amount available in each such
account) in order to immediately pay the amount of such Refunded Swingline Loans
to the extent amounts received from the Revolving Lenders are not sufficient to
repay in full such Refunded Swingline Loans.

 

(c)     If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.5(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.5(b), each Lender shall, on
the date such Revolving Loan was to have been made pursuant to the notice
referred to in Section 2.5(b), purchase for cash an undivided participating
interest in the then outstanding Swingline Loans in a particular currency by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)

 

30

--------------------------------------------------------------------------------


 

equal to (i) such Lender’s Applicable Percentage times (ii) the sum of the
aggregate principal amount of Swingline Loans then outstanding in such currency
that were to have been repaid with such Revolving Loans.

 

(d)     Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

 

(e)     Each Lender’s obligation to make the Loans referred to in Section
2.5(b) and to purchase participating interests pursuant to Section 2.5(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or the Borrower may have against the Swingline Lender, the Borrower
or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower and its Subsidiaries,
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Lender or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

 

2.6           Commitment Fees, etc.(a)  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee in Dollars
for the period from and including the date hereof to the last day of the
Commitment Period, computed at the Commitment Fee Rate on the average daily
amount of the Available Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on each Fee Payment Date,
commencing on the first such date to occur after the date hereof.

 

(b)     The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

 

2.7           Termination or Reduction of Commitments..  The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Commitments or, from time to time, to reduce the amount
of the Commitments; provided that no such termination or reduction of
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, the Total Extensions of Credit would exceed the Total
Commitments.  Any such reduction shall be in an amount equal to $1,000,000, or a
whole multiple thereof, and shall reduce permanently the Commitments then in
effect.

 

2.8           Optional Prepayment.  The Borrower may at any time and from time
to time prepay any Loans (other than Bankers’ Acceptances) made to it, in whole
or in part, without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent, at least three Business Days prior thereto, which notice
shall specify the date and amount of prepayment, whether the prepayment is of
Swingline Loans or Revolving Loans and whether the prepayment is of Eurodollar
Loans, ABR Loans, CDOR Loans or Canadian Prime Rate Loans; provided, that if a
Eurodollar Loan or CDOR Loan is prepaid on any day other than the last day of
the Interest Period applicable thereto, the Borrower shall

 

31

--------------------------------------------------------------------------------


 

also pay any amounts owing pursuant to Section 2.18.  Upon receipt of any such
notice, the Administrative Agent shall promptly notify each relevant Lender
thereof.  If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with (except in the
case of Revolving Loans that are ABR Loans or Canadian Prime Rate Loans and
Swingline Loans) accrued interest to such date on the amount prepaid.  Partial
prepayments of Loans shall be in an aggregate principal amount of $1,000,000 or
C$1,000,000, as the case may be, or a whole multiple of $100,000 or C$100,000 in
excess thereof.  For the avoidance of doubt, Bankers’ Acceptances may not be
prepaid prior to the maturity thereof.

 

2.9           Mandatory Prepayments.

 

(a)           Subject to Section 2.9(b), in the event that:

 

(i)             the Extensions of Credit of any Lender at any time exceeds such
Lender’s Commitment at such time; or

 

(ii)            the Total Extensions of Credit exceed the Total Commitments at
such time;

 

the Borrower shall promptly prepay the Revolving Loans and/or the Swingline
Loans (and/or provide cash collateral for L/C Obligations and Bankers’
Acceptances) in an aggregate amount equal to such excess amount.

 

(b)           Notwithstanding the generality of the foregoing, in the event that
any mandatory prepayment required under Section 2.9(a) results from the
redetermination of the Dollar Equivalent by the Administrative Agent in
accordance with Section 1.4(b), then the Borrower shall prepay the Revolving
Loans and/or the Swingline Loans (and/or provide cash collateral for L/C
Obligations and Bankers’ Acceptances) on the fifth Business Day following notice
to the Borrower of such redetermination in an aggregate amount equal to such
excess amount.

 

(c)           If the Borrower is required to provide (and has provided the
required amount of) cash collateral pursuant to this Section and such excess is
subsequently reduced, cash collateral in an amount equal to the lesser of
(i) any such reduction and (ii) the amount of such cash collateral shall be
returned to the Borrower within three Business Days after any such reduction.

 

2.10         Conversion and Continuation Options.  (a)  The Borrower may elect
from time to time to convert, in whole or in part, Eurodollar Loans to ABR Loans
by giving the Administrative Agent prior irrevocable notice of such election no
later than 11:00 A.M., New York City time, on the Business Day preceding the
proposed conversion date, provided that any such conversion of Eurodollar Loans
may only be made on the last day of an Interest Period with respect thereto. 
The Borrower may elect from time to time to convert ABR Loans to Eurodollar
Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 11:00 A.M., New York City time, on the third Business Day
preceding the proposed conversion date (which notice shall specify the length of
the initial Interest Period therefor), provided that no ABR Loan may be
converted into a Eurodollar Loan when any Default or Event of Default has
occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit any such
conversion.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

(b)     Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no

 

32

--------------------------------------------------------------------------------


 

Eurodollar Loan may be continued as such when any Event of Default has occurred
and is continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuations, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period.  Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.

 

(c)         The Borrower may elect from time to time to convert, in whole or in
part, CDOR Loans to Canadian Prime Rate Loans by giving the Administrative Agent
prior irrevocable notice of such election no later than 11:00 A.M., New York
City time, on the Business Day preceding the proposed conversion date, provided
that any such conversion of CDOR Loans may only be made on the last day of an
Interest Period with respect thereto.  The Borrower may elect from time to time
to convert Canadian Prime Rate Loans (other than Swingline Loans) to CDOR Loans
by giving the Administrative Agent prior irrevocable notice of such election no
later than 11:00 A.M., New York City time, on the third Business Day preceding
the proposed conversion date (which notice shall specify the length of the
initial Interest Period therefor), provided that no Canadian Prime Rate Loan may
be converted into a CDOR Loan when any Default or Event of Default has occurred
and is continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit any such conversion. 
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof.

 

(d)     Any CDOR Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuations, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
Canadian Prime Rate Loans on the last day of such then expiring Interest
Period.  Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.

 

(e)     The Borrower may elect from time to time to convert, in whole or in
part, Canadian Prime Rate Loans (other than Swingline Loans) into Bankers’
Acceptances or Bankers’ Acceptances into Canadian Prime Rate Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the third Business Day preceding the proposed
conversion date, provided that, (i) no Canadian Prime Rate Loan may be converted
into a Bankers’ Acceptance when any Default or Event of Default has occurred and
is continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit any such conversion,
(ii) Bankers’ Acceptances may be converted only on the maturity date of such
Bankers’ Acceptances, and (iii) if less than all Bankers’ Acceptances are
converted, after such conversion not less than C$1,000,000 shall remain as
Bankers’ Acceptances.

 

(f)      At or before 10:00 A.M. two Business Days before the maturity date of
any Bankers’ Acceptances, the Borrower shall give to the Administrative Agent
prior irrevocable notice which notice shall specify either that the Borrower
intends to repay the maturing Bankers’ Acceptances on the maturity date or that
the Borrower intends to continue to issue Bankers’ Acceptances on the maturity
date to provide for the payment of the maturing Bankers’ Acceptances.  If
(i) pursuant to any other provision of this Agreement, Bankers’ Acceptances may
not be issued as contemplated in the preceding sentence to provide for the
payment of maturing Bankers’ Acceptances, (ii) the Borrower fails

 

33

--------------------------------------------------------------------------------


 

to repay the maturing Bankers’ Acceptances or notify the Administrative Agent of
its intention to continue the maturing Bankers’ Acceptances, or (iii) a Default
or an Event of Default has occurred and is continuing on such maturity date and
the Administrative Agent has or the Required Lenders have determined in its or
their sole discretion not to permit any issuance of new Bankers’ Acceptances to
provide for the payment of maturing Bankers’ Acceptances, then the Borrower’s
obligations in respect of the maturing Bankers’ Acceptances shall be deemed to
have been converted on the maturity date thereof into a Canadian Prime Rate Loan
in an amount equal to the face amount of the maturing Bankers’ Acceptances.

 

(g)     Without limitation of this Section, no Loans denominated in Dollars may
be converted into Loans denominated in Canadian Dollars, and no Loans
denominated in Canadian Dollars may be converted into Loans denominated in
Dollars.

 

(h)     To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election, in each case within the notice period
and in the form that would be required under Section 2.2 if the Borrower were
requesting a borrowing of Loans of the Type resulting from such election to be
made on the effective date of such election.

 

(i)      For the avoidance of doubt, the conversion or continuation of Loans as
herein provided shall not be deemed to constitute a repayment of existing Loans
hereunder or the making of new Loans hereunder.

 

2.11         Limitations on Interest Periods and Contract Periods. 
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions and continuations of Eurodollar Loans and all selections of Interest
Periods shall be in such amounts and be made pursuant to such elections so that
no more than an aggregate amount of ten different Contract Periods in respect of
B/A issuances and Interest Periods in respect of CDOR Loans and ten different
Interest Periods in respect of Eurodollar Loans shall be outstanding at any one
time under the Facility to the Borrower.

 

2.12         Interest Rates and Payment Dates.  (a)  Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

 

(b)     Each ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin.

 

(c)     Each CDOR Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the CDOR Rate
determined for such day plus the Applicable Margin.

 

(d)     Each Canadian Prime Rate Loan shall bear interest at a rate per annum
equal to the Canadian Prime Rate plus the Applicable Margin.

 

(e)     Upon acceptance of a Bankers’ Acceptance by a Lender, the Borrower shall
pay to the Administrative Agent on behalf of such Lender a fee (the “Acceptance
Fee”) calculated on the face amount of the Bankers’ Acceptance at a rate equal
to the Applicable Margin on the basis of the number of days in the Contract
Period for such Bankers’ Acceptance.  Any adjustment to the Acceptance Fee as a
result of a change in the Applicable Margin shall be computed based on the
number of days remaining in the Contract Period of such Bankers’ Acceptances
from and including the effective date of any change in the Applicable Margin. 
Any increase in such Acceptance Fee shall be paid by the Borrower to the
Administrative Agent on behalf of the Lenders on the last day of the Contract
Period of the relevant

 

34

--------------------------------------------------------------------------------


 

Bankers’ Acceptance.  Any decrease in such Acceptance Fee shall be paid by each
Lender to the Borrower, through the Administrative Agent, on the last day of the
Contract Period of the relevant Bankers’ Acceptance.

 

(f)      (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to (w) in the case of the Loans (other than Bankers’
Acceptances), the rate that would otherwise be applicable thereto pursuant to
the foregoing provisions of this Section plus 2%, (x) in the case of
Reimbursement Obligations of the Borrower with respect to any Dollar denominated
Letter of Credit, the rate applicable to ABR Loans plus 2% or (y) in the case of
Reimbursement Obligations of the Borrower with respect to any Canadian Dollar
denominated Letter of Credit and Bankers’ Acceptances, the rate applicable to
Canadian Prime Rate Loans plus 2%, and (ii) if all or a portion of any interest
payable on any Loan or Reimbursement Obligation or any Commitment Fee or other
amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate then applicable to ABR Loans or Canadian
Prime Rate Loans, as applicable, plus 2%, in each case, with respect to clauses
(i) and (ii) above, from the date of such non-payment until such amount is paid
in full (as well after as before judgment).

 

(g)     (i)   If any provision of this Agreement would obligate the Borrower to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate which would be prohibited by law or would result in a
receipt by such Lender of interest at a criminal rate (as such terms are
construed under the Criminal Code (Canada)), then notwithstanding such
provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by such
Lender of interest at a criminal rate, such adjustment to be effected, to the
extent necessary, as follows:

 

(x)  first, by reducing the amount or rates of interest required to be paid
under this Section; and

 

(y)  thereafter, by reducing any fees, commissions, premiums and other amounts
which would constitute interest for purposes of Section 347 of the Criminal Code
(Canada).

 

(ii)  If, notwithstanding the provisions of clause (i) of this paragraph (g),
and after giving effect to all adjustments contemplated thereby, any Lender
shall have received an amount in excess of the maximum permitted by such clause,
then the Borrower shall be entitled, by notice in writing to such Lender, to
obtain reimbursement from such Lender of an amount equal to such excess, and,
pending such reimbursement, such amount shall be deemed to be an amount payable
by such Lender to the Borrower.

 

(iii) Any amount or rate of interest referred to in this paragraph (g) shall be
determined in accordance with generally accepted actuarial practices and
principles as an effective annual rate of interest over the term of any Loan on
the assumption that any charges, fees or expenses that fall within the meaning
of “interest” (as defined in the Criminal Code (Canada)) shall, if they relate
to a specific period of time, be prorated over that period of time and otherwise
be prorated over the period from the Closing Date to the Termination Date and,
in the event of dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by the Administrative Agent shall be conclusive for the
purposes of such determination absent manifest error.

 

(h)     Accrued interest on each Loan (for ABR Loans, accrued through the last
day of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accruing pursuant to paragraph (f) of this Section shall be
payable from time to time on demand, (ii) in the event of any repayment or
prepayment

 

35

--------------------------------------------------------------------------------

 


 

of any Loan, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(i)                  Accrued interest shall be payable to the Administrative
Agent for the account of each Lender, ratably, with respect to interest on any
Loan.

 

2.13                           Computation of Interest and Fees.  (a)  Interest
and fees payable pursuant hereto shall be calculated on the basis of a 360-day
year for the actual days elapsed, except that, with respect to the ABR Loans the
rate of interest on which is calculated on the basis of the Prime Rate, the
Canadian Prime Rate Loans, CDOR Loans and the Discount Rate and Acceptance Fees,
the rates thereof shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed.  The Administrative Agent
shall as soon as practicable notify the Borrower and the relevant Lenders of
each determination of a Eurodollar Rate, CDOR Rate or Discount Rate, if
applicable.  Any change in the interest rate on a Loan resulting from a change
in the ABR, the Canadian Prime Rate or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective.  The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

 

(b)              Each determination of an interest fee or discount rate by the
Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error.  The Administrative Agent shall, at the request of the Borrower,
deliver to the Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to
Section 2.12(a).

 

(c)               For the purposes of the Interest Act (Canada), in any case in
which an interest rate is stated in this Agreement to be calculated on the basis
of a year of 360 days or any other period of time that is less than a calendar
year, the yearly rate of interest to which the rate determined pursuant to such
calculation is equivalent is the rate so determined multiplied by the actual
number of days in the calendar year for which the calculation is made and
divided by either 360 or such other period of time, as the case may be.  In
addition, the principles of deemed investment of interest do not apply to any
interest calculations under this Agreement and the rates of interest stipulated
in this Agreement are intended to be nominal rates and not effective rates or
yields.

 

2.14                           Inability to Determine Interest Rate.

 

(a)          If prior to the first day of any Interest Period for a Eurodollar
Loan:

 

(i)                                                 either Administrative Agent
shall have determined in good faith (which determination shall be conclusive and
binding upon the Borrower) that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate for such Interest Period, or

 

(ii)                                              either Administrative Agent
shall have received notice from the Required Lenders that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

 

the Administrative Agent shall give notice thereof to the Borrower and the
relevant Lenders as soon as practicable thereafter.  If such notice is given
(x) any Eurodollar Loans requested to be made on the first

 

36

--------------------------------------------------------------------------------


 

day of such Interest Period shall be made as ABR Loans, (y) any Loans that were
to have been converted on the first day of such Interest Period to Eurodollar
Loans shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans.  Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans shall be made or continued as such, nor shall the
Borrower have the right to convert Loans to Eurodollar Loans.

 

(b)         If prior to the first day of any Interest Period for a CDOR Loan:

 

(i)                                                 either Administrative Agent
shall have determined in good faith (which determination shall be conclusive and
binding upon the Borrower) that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
CDOR Rate for such Interest Period, or

 

(ii)                                              either Administrative Agent
shall have received notice from the Required Lenders that the CDOR Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

 

the Administrative Agent shall give notice thereof to the Borrower and the
relevant Lenders as soon as practicable thereafter.  If such notice is given
(x) any CDOR Loans requested to be made on the first day of such Interest Period
shall be made as Canadian Prime Rate Loans, (y) any Loans that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Canadian Prime Loans and (z) any outstanding CDOR Loans shall be
converted, on the last day of the then-current Interest Period, to Canadian
Prime Rate Loans.  Until such notice has been withdrawn by the Administrative
Agent, no further CDOR Loans shall be made or continued as such, nor shall the
Borrower have the right to convert Loans to CDOR Loans.

 

(c)          If prior to the first day of any Contract Period for a Bankers’
Acceptance:

 

(i)                                                 either Administrative Agent
shall have determined in good faith (which determination shall be conclusive and
binding upon the Borrower) that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
Discount Rate for such Contract Period, or

 

(ii)                                              either Administrative Agent
shall have received notice from the Required Lenders that the Discount Rate
determined or to be determined for such Contract Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected loans by way of Bankers’
Acceptances during such Contract Period,

 

the Administrative Agent shall give notice thereof to the Borrower and the
relevant Lenders as soon as practicable thereafter.  If such notice is given
(x) any borrowing by way of Bankers’ Acceptances requested to be made on the
first day of such Contract Period shall be made as Canadian Prime Rate Loans,
(y) any Loans that were to have been converted on the first day of such Contract
Period to Bankers’ Acceptances shall be continued as Canadian Prime Rate Loans
and (z) any outstanding Bankers’ Acceptances shall be converted, on the maturity
date of the relevant Bankers’ Acceptance, to Canadian Prime Rate Loans.  Until
such notice has been withdrawn by the Administrative Agent, no further
borrowings by way of Bankers’ Acceptances shall be made or continued as such,
nor shall the Borrower have the right to convert Canadian Prime Rate Loans to
Bankers’ Acceptances.

 

37

--------------------------------------------------------------------------------


 

2.15                           Pro Rata Treatment and Payments.  (a)  Each
borrowing by the Borrower from the Lenders hereunder, each payment by the
Borrower on account of any commitment fee and any reduction of the Commitments
of the Lenders shall be made pro rata according to the respective Applicable
Percentages, as the case may be, of the relevant Lenders.

 

(b)              Each payment (including each prepayment) by the Borrower on
account of principal of and interest and fees on the Revolving Loans shall be
made pro rata according to the respective outstanding principal amounts of the
Revolving Loans then held by the Lenders.

 

(c)               All payments (including prepayments) to be made by the
Borrower hereunder, whether on account of principal, interest, fees or
otherwise, shall be made without setoff or counterclaim and shall be made prior
to 3:00 P.M., New York City time, on the due date thereof to the Administrative
Agent, for the account of the Lenders, at the applicable Funding Office, in
Dollars or Canadian Dollars, as applicable, and in immediately available funds. 
The Administrative Agent shall distribute such payments to each relevant Lender
promptly upon receipt in like funds as received, net of any amounts owing by
such Lender pursuant to Section 9.7.  If any payment hereunder (other than
payments on the Eurodollar Loans or CDOR Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day.  If any payment on a Eurodollar Loan or CDOR Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.  In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

 

(d)              Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, at a rate equal to the greater of (either (i) the Federal
Funds Effective Rate (in the case of Dollar-denominated amounts) and (ii) a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, for the period until such Lender makes such
amount immediately available to the Administrative Agent.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error.  If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans or
Canadian Prime Rate Loans, as applicable, on demand, from the Borrower.

 

(e)               Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount.  If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate. 

 

38

--------------------------------------------------------------------------------


 

Nothing herein shall be deemed to limit the rights of the Administrative Agent
or any Lender against the Borrower.

 

(f)                 If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.5(b), 2.5(c), 2.15(d), 2.15(e), 3.4(a) or 9.7,
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision of this Agreement), apply any amounts thereafter received by
the Administrative Agent, the Swingline Lender or the Issuing Lender for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

 

2.16                           Requirements of Law.  (a)  If the adoption of or
any change in any Requirement of Law or in the interpretation or application
thereof or compliance by any Lender with any request or directive (whether or
not having the force of law) from any central bank or other Governmental
Authority made subsequent to the date hereof:

 

(i)  shall subject any Recipient to any Taxes (other than (A) Indemnified Taxes
and (B) Other Connection Taxes on gross or net income, profits or receipts
(including value-added or similar Taxes)) on its loans, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

 

(ii)  shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate, the CDOR
Rate, the Discount Rate or any other rate of interest or fees hereunder; or

 

(iii)    shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender or
such Recipient, by an amount that such Lender or other Recipient determines (in
its good faith and reasonable discretion) to be material, of making, converting
into, continuing or maintaining Eurodollar Loans or CDOR Loans (or, in the case
of (i), any Loan), or issuing or participating in Letters of Credit, or
purchasing or accepting Bankers’ Acceptances, or to reduce any amount receivable
hereunder in respect thereof, then, the Borrower shall pay, within 10 Business
Days following the receipt by the Borrower of the certificate described in
Section 2.16(c), such Lender or such other Recipient any additional amounts
necessary to compensate such Lender or such other Recipient for such increased
cost or reduced amount receivable; provided that notwithstanding anything herein
to the contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith shall be deemed to be a change in a Requirement of Law,
regardless of the date enacted, adopted or issued.  If any Lender or such other
Recipient becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

 

(b)              If any Lender shall have determined (in its good faith and
reasonable discretion) that the adoption of or any change in any Requirement of
Law regarding capital adequacy or in the interpretation or application thereof
or compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any Governmental Authority made subsequent to the date hereof shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder or under or
in respect of any Letter of Credit to a level below that which such Lender or
such corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed by

 

39

--------------------------------------------------------------------------------


 

such Lender to be material, then, from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of the
certificate described in Section 2.16(c), the Borrower shall pay to such Lender,
within 10 Business Days of receipt of such certificate, such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction; provided that notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
shall be deemed to be a change in a Requirement of Law, regardless of the date
enacted, adopted or issued.

 

(c)               A certificate setting forth in reasonable detail any
additional amounts payable pursuant to this Section submitted by any Lender to
the Borrower (with a copy to the Administrative Agent) shall be conclusive in
the absence of manifest error.  Notwithstanding anything to the contrary in this
Section, the Borrower shall not be required to compensate a Lender pursuant to
this Section for any amounts incurred more than six months prior to the date
that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; provided that, if the circumstances giving rise to such
claim have a retroactive effect, then such six-month period shall be extended to
include the period of such retroactive effect.  The obligations of the Borrower
pursuant to this Section shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

 

(d)              Notwithstanding any other provision of this Agreement, if,
after the date hereof, (x) any change in any Requirement of Law shall make it
unlawful for any Lender to make or maintain any Loan or Bankers’ Acceptance or
to give effect to its obligations as contemplated hereby with respect to any
Loan or Bankers’ Acceptance, or (y) there shall have occurred any change in
national or international financial, political or economic conditions (including
the imposition of or any change in exchange controls, but excluding conditions
otherwise covered by this Section 2.16) or currency exchange rates which would
make it impracticable for the Lenders to make or maintain any Loan or Bankers’
Acceptance to, or for the account of, the Borrower, then, by written notice to
the Borrower and to the Administrative Agent:

 

(i)                                     such Lender or Lenders may declare that
such Loan or Bankers’ Acceptance will not thereafter (for the duration of such
unlawfulness) be made by such Lender or Lenders hereunder (or be continued for
additional Interest Periods or Contract Periods, as applicable), whereupon any
request for a Loan or Bankers’ Acceptance or to continue a Loan or Bankers’
Acceptance, as the case may be, for an additional Interest Period or Contract
Period, as applicable, shall, as to such Lender or Lenders only, be of no force
and effect, unless such declaration shall be subsequently withdrawn; and

 

(ii)                                  such Lender may require that any
outstanding Loan or Bankers’ Acceptance made by it be converted to a Canadian
Prime Rate Loan or ABR Loan, as applicable (unless repaid by the Borrower as
described below), in which event any such Loan, shall be converted to a Canadian
Prime Rate Loan or ABR Loan, as applicable, as of the effective date of such
notice as provided in Section 2.16 (e) and, at the option of the Borrower,
repaid on the last day of the then current Interest Period or Contract Period,
as applicable, with respect thereto or, if earlier, the date on which the
applicable notice becomes effective.

 

If any Lender shall exercise its rights under (i) or (ii) above, all payments
and prepayments that would otherwise have been applied to repay such converted
Loan or Bankers’ Acceptance shall instead be applied to repay the Canadian Prime
Rate Loans or ABR Loan, as applicable, made by such Lender resulting from such
conversion.

 

40

--------------------------------------------------------------------------------


 

(e)               For purposes of Section 2.16(d), a written notice to the
Borrower by any Lender shall be effective as to each Loan or made by such
Lender, if lawful, on the last day of the Interest Period or Contract Period, as
applicable, if any, currently applicable to such Loan; in all other cases such
notice shall be effective on the date of receipt thereof by the Borrower.

 

2.17                           Taxes.

 

(a)                                  Withholding of Taxes; Gross-Up.  Each
payment by any Loan Party under any Loan Document shall be made without
withholding for any Taxes, unless such withholding is required by any law.  If
any Withholding Agent determines, in its sole discretion exercised in good
faith, that it is so required to withhold Taxes, then such Withholding Agent may
so withhold and shall timely pay the full amount of withheld Taxes to the
relevant Governmental Authority in accordance with applicable law.  If such
Taxes are Indemnified Taxes, then the amount payable by such Loan Party shall be
increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section), the
applicable Recipient receives the amount it would have received had no such
withholding been made.

 

(b)              Payment of Other Taxes by the Borrower.  The Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)               Evidence of Payments.  As soon as practicable after any
payment of Indemnified Taxes by any Loan Party to a Governmental Authority, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(d)              Indemnification by the Loan Parties.  The Loan Parties shall
jointly and severally indemnify each Recipient for any Indemnified Taxes that
are paid or payable by such Recipient in connection with any Loan Document
(including amounts paid or payable under this Section 2.17(d)) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  The indemnity under this Section 2.17(d) shall
be paid within 10 days after the Recipient delivers to any Loan Party a
certificate stating the amount of any Indemnified Taxes so paid or payable by
such Recipient.  Such certificate shall be conclusive of the amount so paid or
payable absent manifest error.  Such Recipient shall deliver a copy of such
certificate to the Administrative Agent.

 

(e)               Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent for any Taxes (but, in the case of any
Indemnified Taxes, only to the extent that no Loan Party has already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  The indemnity under this Section 2.17(e) shall be paid
within 10 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent.  Such certificate shall be conclusive of the amount so
paid or payable absent manifest error.

 

(f)                 Status of Lenders.  (i)  Any Lender that is entitled to an
exemption from, or reduction of, any applicable withholding Tax with respect to
any payments under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding.  In
addition, any Lender, if requested by the Borrower

 

41

--------------------------------------------------------------------------------


 

or the Administrative Agent, shall deliver such other documentation prescribed
by law or reasonably requested by the Borrower or the Administrative Agent as
will enable the Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation shall
not be required if in the Lender’s judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.  Upon the reasonable request of the Borrower or the Administrative
Agent, any Lender shall update any form or certification previously delivered
pursuant to this Section 2.17 (f).  If any form or certification previously
delivered pursuant to this Section expires or becomes obsolete or inaccurate in
any respect with respect to a Lender, such Lender shall promptly (and in any
event within 10 days after such expiration, obsolescence or inaccuracy) notify
the Borrower and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.

 

(g)              Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.17
(including additional amounts paid pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including any
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17 (g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.17 (g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid.  This Section 2.17 (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

 

(h)              Survival.  Each party’s obligations under this Section 2.17
shall survive any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other obligations under any Loan Document.

 

2.18                           Indemnity.  The Borrower agrees to indemnify each
Lender for, and to hold each Lender harmless from, any loss or expense that such
Lender may sustain or incur as a consequence of (a) default by the Borrower in
making a borrowing of, conversion into or continuation of Eurodollar Loans or
CDOR Loans, as applicable after the Borrower has given a notice requesting the
same in accordance with the provisions of this Agreement, (b) default by the
Borrower in making any prepayment of or conversion from Eurodollar Loans or CDOR
Loans after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making of a prepayment of Eurodollar
Loans or CDOR Loans, as applicable on a day that is not the last day of an
Interest Period with respect thereto.  Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on

 

42

--------------------------------------------------------------------------------


 

such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market.  A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error.  This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

2.19                           Change of Lending Office.  Each Lender agrees
that, upon the occurrence of any event giving rise to the operation of
Section 2.16 or 2.17(a) with respect to such Lender, it will, if requested by
the Borrower, use reasonable efforts (subject to overall policy considerations
of such Lender) to designate another lending office for any Loans affected by
such event with the object of avoiding the consequences of such event; provided,
that such designation is made on terms that, in the sole judgment of such
Lender, cause such Lender and its lending office(s) to suffer no economic, legal
or regulatory disadvantage, and provided, further, that nothing in this
Section shall affect or postpone any of the obligations of the Borrower or the
rights of any Lender pursuant to Section 2.16 or 2.17(a).

 

2.20                           Replacement of Lenders.  The Borrower shall, at
its sole cost and expense, be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.16 or 2.17(a), (b) becomes
a Defaulting Lender, or (c) does not consent to any proposed amendment,
supplement, modification, consent or waiver of any provision of this Agreement
or any other Loan Document that requires the consent of each of the Lenders or
each of the Lenders affected thereby (so long as the consent of the Required
Lenders has been obtained), with a replacement financial institution; provided
that (i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) prior to any such replacement, such Lender shall have taken
no action under Section 2.19 so as to eliminate the continued need for payment
of amounts owing pursuant to Section 2.16 or 2.17(a), (iv) the replacement
financial institution shall purchase, at par, all Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement, (v) the Borrower
shall be liable to such replaced Lender under Section 2.18 if any Eurodollar
Loan, CDOR Loan or Bankers’ Acceptance reimbursement obligation owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period or Contract Period, as applicable, relating thereto, (vi) the replacement
financial institution shall be reasonably satisfactory to the Administrative
Agent, (vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(viii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 2.16 or
2.17(a), as the case may be, (ix) any such replacement shall not be deemed to be
a waiver of any rights that the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender and (x) in the case of clause
(c) above, the replacement financial institution consents to the proposed
amendment, modification, consent or waiver.

 

2.21                           Defaulting Lender

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)                                  fees shall cease to accrue on the
Commitment of such Defaulting Lender pursuant to Section 2.6;

 

(b)                                 the Commitment and Extensions of Credit of
such Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.1);

 

43

--------------------------------------------------------------------------------


 

provided, that this clause (b) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender affected thereby;

 

(c)                                  if any Swingline Exposure or any L/C
Obligations exist at the time such Lender becomes a Defaulting Lender then:

 

(i)                  all or any part of the Swingline Exposure and L/C
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent the sum of all non-Defaulting Lenders’
Extensions of Credits plus such Defaulting Lender’s Swingline Exposure and L/C
Obligations does not exceed the total of all non-Defaulting Lenders’
Commitments;

 

(ii)               if the reallocation described in clause (i) above cannot, or
can only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize (in the applicable currency) for the
benefit of the Issuing Bank only the Borrower’s obligations corresponding to
such Defaulting Lender’s L/C Obligations (after giving effect to any partial
reallocation pursuant to clause (i) above) for so long as such L/C Obligations
are outstanding;

 

(iii)            if the Borrower cash collateralizes any portion of such
Defaulting Lender’s L/C Obligations pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 3.3 with respect to such Defaulting Lender’s L/C Obligations during the
period such Defaulting Lender’s L/C Obligations are cash collateralized;

 

(iv)           if the L/C Obligations of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.6 and Section 3.3 shall be adjusted in accordance with
such non-Defaulting Lenders’ Applicable Percentages; and

 

(v)              if all or any portion of such Defaulting Lender’s L/C
Obligations is neither reallocated nor cash collateralized pursuant to clause
(i) or (ii) above, then, without prejudice to any rights or remedies of the
Issuing Lender or any other Lender hereunder, and letter of credit fees payable
under Section 3.3 with respect to such Defaulting Lender’s L/C Obligations shall
be payable to the Issuing Lender until and to the extent that such L/C
Obligations are reallocated and/or cash collateralized; and

 

(d)                                 so long as such Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan
and the Issuing Lender shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure and the
Defaulting Lender’s then outstanding L/C Obligations will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.21(c), and participating
interests in any newly made Swingline Loan or any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.21(c)(i) (and such Defaulting Lender shall not
participate therein).

 

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other

 

44

--------------------------------------------------------------------------------


 

agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Lender, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or the Issuing Bank, as the case may be, to defease any risk to
it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and L/C Obligations of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

 

SECTION 3.                                LETTERS OF CREDIT

 

3.1                                 L/C Commitment.  (a)  Subject to the terms
and conditions hereof, the Issuing Lender, in reliance on the agreements of the
other Lenders set forth in Section 3.4(a), agrees to issue letters of credit
(“Letters of Credit”) for the account of the Borrower on any Business Day during
the Commitment Period in such form as may be approved from time to time by the
Issuing Lender; provided that the Issuing Lender shall have no obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment or (ii) the aggregate amount of the
Available Commitments would be less than zero.  Each Letter of Credit shall
(i) be denominated, in Dollars or Canadian Dollars, and (ii) expire no later
than the earlier of (x) the first anniversary of its date of issuance and
(y) the date that is five Business Days prior to the Termination Date, provided
that any Letter of Credit with a one-year term may provide for the automatic
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (y) above). For the avoidance of doubt,
Letters of Credit issued hereunder, including the Dollar Equivalent of Letters
of Credit denominated in Canadian Dollars, shall constitute utilization under
the Commitment.

 

(b)              The Issuing Lender shall not at any time be obligated to issue
any Letter of Credit if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

 

3.2                                 Procedure for Issuance of Letter of Credit. 
The Borrower may from time to time request that the Issuing Lender issue a
Letter of Credit by delivering to the Issuing Lender at its address for notices
specified herein an Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may reasonably request.  Upon receipt of any
Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the Borrower.  The Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower promptly
following the issuance thereof.  The Issuing Lender shall promptly furnish to
the Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

 

3.3                                 Fees and Other Charges.  (a)  The Borrower
will pay a fee on all outstanding Letters of Credit at a per annum rate equal to
the Applicable Margin then in effect with respect to Eurodollar Loans, shared
ratably among the Lenders and payable quarterly in arrears on each Fee

 

45

--------------------------------------------------------------------------------

 


 

Payment Date after the issuance date and in Dollars or Canadian Dollars based on
the currency in which each such Letter of Credit is denominated.  In addition,
the Borrower shall pay to the Issuing Lender for its own account a fronting fee
of 0.25% per annum on the undrawn and unexpired amount of each Letter of Credit,
payable quarterly in arrears on each Fee Payment Date after the issuance date.

 

(b)              In addition to the foregoing fees, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.

 

3.4                                 L/C Participations.  (a)  The Issuing Lender
irrevocably agrees to grant and hereby grants to each L/C Participant, and, to
induce the Issuing Lender to issue Letters of Credit, each L/C Participant
irrevocably agrees to accept and purchase and hereby accepts and purchases from
the Issuing Lender, on the terms and conditions set forth below, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Applicable Percentage in the Issuing Lender’s obligations and
rights under and in respect of each Letter of Credit and the amount of each
draft paid by the Issuing Lender thereunder.  Each L/C Participant agrees with
the Issuing Lender that, if a draft is paid under any Letter of Credit for which
the Issuing Lender is not reimbursed in full by the Borrower in accordance with
the terms of this Agreement (or in the event that any reimbursement received by
the Issuing Lender shall be required to be returned by it at any time), such L/C
Participant shall pay to the Issuing Lender upon demand at the Issuing Lender’s
address for notices specified herein an amount equal to such L/C Participant’s
Applicable Percentage of the amount that is not so reimbursed (or is so
returned).  Each L/C Participant’s obligation to pay such amount shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such L/C Participant may have against the Issuing Lender, the Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing

 

(b)              If any amount required to be paid by any L/C Participant to the
Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion
of any payment made by the Issuing Lender under any Letter of Credit is not paid
to the Issuing Lender within three Business Days after the date such payment is
due, such L/C Participant shall pay to the Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate (in the case of Dollar-denominated Letters of Credit) or
the Issuing Lender’s cost of funds (in the case of Canadian Dollar-denominated
Letters of Credit) during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360 (in the
case of Dollar-denominated Letters of Credit) or 365 (in the case of Canadian
Dollar-denominated Letters of Credit).  If any such amount required to be paid
by any L/C Participant pursuant to Section 3.4(a) is not made available to the
Issuing Lender by such L/C Participant within three Business Days after the date
such payment is due, the Issuing Lender shall be entitled to recover from such
L/C Participant, on demand, such amount with interest thereon calculated from
such due date at the rate per annum applicable to ABR Loans (in the case of
Dollar-denominated Letters of Credit) or Canadian Prime Rate Loans (in the case
of Canadian Dollar-denominated Letters of Credit).  A certificate of the Issuing
Lender submitted to any L/C Participant with respect to any amounts owing under
this Section shall be conclusive in the absence of manifest error.

 

46

--------------------------------------------------------------------------------


 

(c)               Whenever, at any time after the Issuing Lender has made
payment under any Letter of Credit and has received from any L/C Participant its
pro rata share of such payment in accordance with Section 3.4(a), the Issuing
Lender receives any payment related to such Letter of Credit (whether directly
from the Borrower or otherwise, including proceeds of collateral applied thereto
by the Issuing Lender), or any payment of interest on account thereof, the
Issuing Lender will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
the Issuing Lender shall be required to be returned by the Issuing Lender, such
L/C Participant shall return to the Issuing Lender the portion thereof
previously distributed by the Issuing Lender to it.

 

3.5                                 Reimbursement Obligation of the Borrower. 
If any draft is paid under any Letter of Credit, the Borrower shall reimburse
the Issuing Lender for the amount of (a) the draft so paid and (b) any taxes,
fees, charges or other costs or expenses incurred by the Issuing Lender in
connection with such payment, not later than 12:00 Noon, New York City time, on
(i) the Business Day that the Borrower receives notice of such draft, if such
notice is received on such day prior to 10:00 A.M., New York City time, or
(ii) if clause (i) above does not apply, the Business Day immediately following
the day that the Borrower receives such notice (such date, the “Reimbursement
Date”).  Each such payment shall be made to the Issuing Lender at its address
for notices referred to herein in Dollars or Canadian Dollars, as the case may
be, and in immediately available funds.  Interest shall be payable on any such
amounts from the date on which the relevant draft is paid until payment in full
at the rate set forth in (x) until the Business Day next succeeding the date of
the relevant notice, Section 2.12(b) (in the case of Dollar-denominated Letters
of Credit) and Section 2.12(d) (in the case of Canadian Dollar-denominated
Letters of Credit) and (y) thereafter, Section 2.12(f).  Notwithstanding
anything to the contrary herein, unless the Borrower otherwise notifies the
Administrative Agent, the Borrower shall be deemed to have requested that the
Lenders make an ABR Loan (in the case of a Dollar-denominated Letter of Credit)
or a Canadian Prime Rate Loan (in the case of a Canadian Dollar-denominated
Letter of Credit) on the Reimbursement Date in an aggregate principal amount
equal to the amount of the related Reimbursement Obligations, such ABR Loan or
Canadian Prime Rate Loan, as applicable, shall be made on such Reimbursement
Date. If an ABR Loan or Canadian Prime Rate Loan is deemed to have been
requested as aforesaid, such Reimbursement Obligation shall be paid with the
proceeds of such Loan, and the proceeds of such ABR Loan or Canadian Prime Rate
Loan shall be made available to the relevant Issuing Lender to the account
specified by such Issuing Lender, in like funds as received by the
Administrative Agent, and the Issuing Lender may credit its Applicable
Percentage of such ABR Loan or Canadian Prime Rate Loan to the relevant
Reimbursement Obligation in lieu of funding such amount to the Administrative
Agent.

 

3.6                                 Obligations Absolute.  The Borrower’s
obligations under this Section 3 shall be absolute and unconditional under any
and all circumstances and irrespective of any setoff, counterclaim or defense to
payment that the Borrower may have or have had against the Issuing Lender, any
beneficiary of a Letter of Credit or any other Person.  The Borrower also agrees
with the Issuing Lender that the Issuing Lender shall not be responsible for,
and the Borrower’s Reimbursement Obligations under Section 3.5 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee.  The Issuing
Lender shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender.  The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender to the Borrower.

 

47

--------------------------------------------------------------------------------


 

3.7                                 Letter of Credit Payments.  If any draft
shall be presented for payment under any Letter of Credit, the Issuing Lender
shall promptly notify the Borrower of the date and amount thereof.  The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

 

3.8                                 Applications.  To the extent that any
provision of any Application related to any Letter of Credit is inconsistent
with the provisions of this Section 3, the provisions of this Section 3 shall
apply.

 

SECTION 4.                                REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

 

4.1                                 Financial Condition. The audited
consolidated balance sheets of the Borrower and its consolidated Subsidiaries as
at December 31, 2007, December 31, 2008 and December 31, 2009, and the related
consolidated statements of income and of cash flows for the fiscal years ended
on such dates, reported on by and accompanied by an unqualified report from KPMG
LLP or PricewaterhouseCoopers LLP, as applicable, present fairly in all material
respects the consolidated financial condition of the Borrower and its
consolidated Subsidiaries as at such date, and the consolidated results of its
operations and its consolidated cash flows for the respective fiscal years then
ended.  The unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at September 30, 2010, and the related unaudited
consolidated statements of income and cash flows for the nine-month period ended
on such date, present fairly in all material respects the consolidated financial
condition of the Borrower and its consolidated Subsidiaries as at such date, and
the consolidated results of its operations and its consolidated cash flows for
the nine-month period then ended (subject to normal year-end audit
adjustments).  All such financial statements, including the related schedules
and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein).  No Group Member has
any material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives that are not reflected in the most
recent financial statements and the notes thereto referred to in this
paragraph.  During the period from December 31, 2009 to and including the date
hereof there has been no Disposition by any Group Member of any material part of
its business or property.

 

4.2                                 No Change.  Since December 31, 2009, there
has been no development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 

4.3                                 Existence; Compliance with Law.  Each Group
Member (other than any Excluded Subsidiary) (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, except in jurisdictions
where the failure to be duly qualified and in good standing would not result in
a Material Adverse Effect, and (d) is in compliance with all

 

48

--------------------------------------------------------------------------------


 

Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

 

4.4                                 Power; Authorization; Enforceable
Obligations.  Each Loan Party has the power and authority, and the legal right,
to make, deliver and perform the Loan Documents to which it is a party and, in
the case of the Borrower, to obtain extensions of credit hereunder.  Each Loan
Party has taken all necessary organizational action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the extensions of credit on the terms and
conditions of this Agreement.  No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the extensions of credit hereunder
or with the execution, delivery, performance, validity or enforceability of this
Agreement or any of the Loan Documents, except (i) consents, authorizations,
filings and notices described in Schedule 4.4, which consents, authorizations,
filings and notices have been obtained or made and are in full force and effect
and (ii) the filings referred to in Section 4.20.  Each Loan Document has been
duly executed and delivered on behalf of each Loan Party party thereto.  This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

4.5                                 No Legal Bar.  The execution, delivery and
performance of this Agreement and the other Loan Documents, the issuance of
Letters of Credit, the borrowings hereunder and the use of the proceeds thereof
will not violate any Requirement of Law or any Contractual Obligation of any
Group Member and will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Security Documents).  No Requirement of Law or Contractual
Obligation applicable to the Borrower or any of their respective Subsidiaries
could reasonably be expected to have a Material Adverse Effect.

 

4.6                                 Litigation.  Except as set forth on Schedule
4.6, no litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of either Borrower,
threatened by or against any Group Member or against any of their respective
properties or revenues (a) with respect to any of the Loan Documents or any of
the transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.

 

4.7                                 No Default.  No Group Member is in default
under or with respect to any of its Contractual Obligations in any respect that
could reasonably be expected to have a Material Adverse Effect.

 

4.8                                 Ownership of Property; Liens.  Each Group
Member (other than any Excluded Subsidiary) has title in fee simple to, or a
valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other property, and none of such property
is subject to any Lien except as permitted by Section 7.2(n).

 

4.9                                 Intellectual Property.  Each Group Member
(other than any Excluded Subsidiary)  owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted.  No material claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, nor does either Borrower know of
any valid basis for any such claim.  The use of Intellectual Property by each

 

49

--------------------------------------------------------------------------------


 

Group Member (other than any Non-Core Subsidiary) does not infringe on the
rights of any Person in any material respect.

 

4.10                           Taxes.  Each Group Member (other than any
Excluded Subsidiary) has filed or caused to be filed all Federal and all
material state and other Tax returns that are required to be filed and has paid
all Taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other Taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); no Tax Lien
has been filed, and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any such Tax, fee or other charge.  Each of the Group
Members has withheld all material employee withholdings and has made all
material employer contributions to be withheld and made by it pursuant to
applicable law on account of the Canada and Quebec pension plans, employment
insurance and employee income taxes.

 

4.11                           Federal Regulations.  No part of the proceeds of
any Loans, and no other extensions of credit hereunder, will be used (a) for
“buying” or “carrying” any “margin stock” within the respective meanings of each
of the quoted terms under Regulation U as now and from time to time hereafter in
effect for any purpose that violates the provisions of the Regulations of the
Board or (b) for any purpose that violates the provisions of the Regulations of
the Board.  No more than 25% of the assets of the Group Members consist of
“margin stock” as so defined.  If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR
Form G-3 or FR Form U-1, as applicable, referred to in Regulation U.

 

4.12                           Labor Matters.  Except as, in the aggregate,
could not reasonably be expected to have a Material Adverse Effect, or as
disclosed on Schedule 4.12:  (a) there are no strikes or other labor disputes
against any Group Member pending or, to the knowledge of the Borrower,
threatened; (b) hours worked by and payment made to employees of each Group
Member have not been in violation of the Fair Labor Standards Act, the Employee
Standards Act (Ontario), the Employment Standards Act (British Columbia) or any
other applicable federal, provincial, territorial, state, local or foreign law
or Requirement of Law dealing with such matters; and (c) all payments due from
any Group Member on account of employee health and welfare insurance have been
paid or accrued as a liability on the books of the relevant Group Member.

 

4.13                           ERISA.  (a)  Except as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
(i) each Group Member and each ERISA Affiliate is in compliance with the
applicable provisions of ERISA and the provisions of the Code relating to Plans
and the regulations and published interpretations thereunder; (ii) to the
knowledge of the Borrower, no ERISA Event has occurred or is reasonably expected
to occur; (iii) all amounts required by any Requirement of Law with respect to,
or by the terms of, any retiree welfare benefit arrangement maintained by any
Group Member, or to which any Group Member has an obligation to contribute, have
been accrued in accordance with GAAP; and (iv) based on the assumptions used for
purposes of Accounting Standards Codification No 742: Compensation Retirement
Benefits, (x) the present value of all accumulated benefit obligations under
each Pension Plan did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of such Pension Plan allocable to such accrued benefits, and (y) the present
value of all accumulated benefit obligations of all underfunded Pension Plans
did not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of all such underfunded
Pension Plans.

 

(b)  Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, (i) all employer and employee contributions required by
applicable law or by the terms of any Foreign Benefit Arrangement or Foreign
Plan, have been made or (as applicable), accrued in

 

50

--------------------------------------------------------------------------------


 

accordance with normal accounting practices; (ii) the accrued benefit
obligations of each Foreign Plan (based on those assumptions used to fund such
Foreign Plan) with respect to all current and former participants do not exceed
the assets of such Foreign Plan; (iii) each Foreign Plan that is required to be
registered has been registered and has been maintained in good standing with
applicable regulatory authorities; and (iv) each such Foreign Benefit
Arrangement and Foreign Plan is in compliance (A) with all material provisions
of applicable law and all material applicable regulations and published
interpretations thereunder with respect to such Foreign Benefit Arrangement or
Foreign Plan and (B) with the terms of such plan or arrangement.

 

4.14                           Canadian Pension Plans and Benefit Plans. 
Schedule 4.14 lists all Canadian Benefit Plans and Canadian Pension Plans
currently maintained or contributed to by the Group Members.  The Canadian
Pension Plans are duly registered under the ITA (where required) and all other
applicable laws which require registration.  Each Group Member has complied with
and performed all of its material obligations under and in respect of the
Canadian Pension Plans and Canadian Benefit Plans under the terms thereof, any
funding agreements and all applicable laws.  All material employer and employee
payments, contributions or premiums to be remitted, paid to or in respect of
each Canadian Pension Plan or Canadian Benefit Plan by the Group Members have
been paid in a timely fashion in accordance with the terms thereof, any funding
agreement and all applicable laws.  There have been no improper withdrawals or
applications of the assets of the Canadian Pension Plans or the Canadian Benefit
Plans.  No promises of benefit improvements under the Canadian Pension Plans or
the Canadian Benefit Plans have been made except where such improvement could
not be reasonably expected to have a Material Adverse Effect and, in any event,
no such improvements will result in a solvency deficiency or going concern
unfunded liability in the affected Canadian Pension Plans.  All material reports
and disclosures relating to the Canadian Pension Plans required by such plans
and any Requirement of Law to be filed or distributed have been filed or
distributed.  There has been no partial termination of any Canadian Pension Plan
and to the knowledge of the Loan Parties no facts or circumstances have occurred
or existed that could result, or be reasonably anticipated to result, in the
declaration of a partial termination of any Canadian Pension Plan under
Requirements of Law.  Except as set forth on Schedule 4.14, there are no
outstanding material disputes concerning the assets of the Canadian Pension
Plans (excluding disputes in the ordinary course) or the Canadian Benefit
Plans.  Except as set forth on Schedule 4.14, each of the Canadian Pension Plans
is a defined contribution or money purchase plan and is fully funded in
accordance with plan terms and any Requirement of Law.

 

4.15                           Investment Company Act; Other Regulations.  No
Loan Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.  No Loan Party is subject to regulation under any Requirement of Law
(other than Regulation X of the Board) that limits its ability to incur
Indebtedness.

 

4.16                           Subsidiaries.  Except as disclosed to the
Administrative Agent by the Borrower in writing from time to time after the
Closing Date, (a) Schedule 4.16(a) sets forth the name and jurisdiction of
incorporation of each Subsidiary and, as to each such Subsidiary, the percentage
of each class of Capital Stock owned by any Loan Party and (b) there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors under
long term management equity plan or incentive plan and directors’ qualifying
shares) of any nature relating to any Capital Stock of the Borrower or any
Subsidiary (other than any Excluded Subsidiary), except as created by the Loan
Documents or disclosed on Schedule 4.16(b).

 

4.17                           Use of Proceeds.  The proceeds of the Revolving
Loans and the Swingline Loans, and the Letters of Credit, shall be used for
general corporate purposes (including, for the avoidance of doubt, any
transaction permitted pursuant to Section 7.2(m) or 7.3(r)).

 

51

--------------------------------------------------------------------------------


 

4.18                           Environmental Matters.  Except as, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:

 

(a)               the facilities and properties owned, leased or operated by any
Group Member (the “Properties”) do not contain, and have not previously
contained, any Materials of Environmental Concern in amounts or concentrations
or under circumstances that constitute or constituted a violation of, or could
give rise to liability under, any Environmental Law;

 

(b)              no Group Member has received or is aware of any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the business operated by any Group Member
(the “Business”), nor does either Borrower have knowledge or reason to believe
that any such notice will be received or is being threatened;

 

(c)               Materials of Environmental Concern have not been transported
or disposed of from the Properties in violation of, or in a manner or to a
location that could give rise to liability under, any Environmental Law, nor
have any Materials of Environmental Concern been generated, treated, stored or
disposed of at, on or under any of the Properties in violation of, or in a
manner that could give rise to liability under, any applicable Environmental
Law;

 

(d)              no judicial proceeding or governmental or administrative action
is pending or, to the knowledge of either Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;

 

(e)               there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;

 

(f)                 the Properties and all operations at the Properties are in
compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and there is no contamination at, under or about
the Properties or violation of any Environmental Law with respect to the
Properties or the Business; and

 

(g)              no Group Member has assumed any liability of any other Person
under Environmental Laws.

 

4.19                           Accuracy of Information, etc.  No statement or
information contained in this Agreement, any other Loan Document, the Lenders
Presentation or any other document, certificate or statement furnished by or on
behalf of any Loan Party to the Administrative Agent or the Lenders, or any of
them, for use in connection with the transactions contemplated by this Agreement
or the other Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished (or, in the case of the
Lenders Presentation, as of the date of this Agreement), any untrue statement of
a material fact or omitted to state a material fact necessary to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not misleading.  The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future

 

52

--------------------------------------------------------------------------------


 

events is not to be viewed as fact and that actual results during the period or
periods covered by such financial information may differ from the projected
results set forth therein by a material amount.  There is no fact known to any
Loan Party that could reasonably be expected to have a Material Adverse Effect
that has not been expressly disclosed herein, in the other Loan Documents, in
the Lenders Presentation or in any other documents, certificates and statements
furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents.

 

4.20                           Security Documents.  (a)  The Guarantee and
Collateral Agreements are effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties (as defined in the Guarantee and
Collateral Agreement), a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof.  In the case of the Pledged
Stock described in each Guarantee and Collateral Agreement, when stock
certificates representing such Pledged Stock are delivered to the Administrative
Agent (together with a properly completed and signed stock power or
endorsement), and in the case of the other Collateral described in each
Guarantee and Collateral Agreement, when financing statements and other filings
specified on Schedule 4.20(a) in appropriate form are filed in the offices
specified on Schedule 4.20(a), each Guarantee and Collateral Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in the Pledged Stock and in such Collateral and
the proceeds thereof, as security for the Obligations (as defined in the
Guarantee and Collateral Agreement), in each case prior and superior in right to
any other Person (except, in the case of Collateral other than Pledged Stock,
Liens permitted by Section 7.2(n) which by operation of law or contract would
have priority over the Liens securing the Obligations (as defined in the
Guarantee and Collateral Agreement).

 

(b)              Subject to the Liens permitted by Section 7.3, each of the
Mortgages is effective to create in favor of the Administrative Agent, for the
benefit of the Lenders, a legal, valid and enforceable Lien on the Mortgaged
Properties described therein and proceeds thereof, and when the Mortgages are
filed in the offices specified on Schedule 4.20(b), each such Mortgage shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, as security for the Obligations (as defined in the relevant Mortgage). 
Schedule 1.1B lists, as of the Closing Date, each parcel of owned real property
and each leasehold interest in real property and each mineral claim or lease
located in the United States or Canada, and held (including as to any joint
venture interests therein) by the Borrower or any of its Subsidiaries (other
than any Excluded Subsidiary) that has a value, in the reasonable opinion of the
Borrower, in excess of $5,000,000.

 

4.21                           Solvency.  Each of the Loan Parties, when taken
as a whole, is, and after giving effect to the incurrence of all Indebtedness
and obligations being incurred in connection herewith and therewith will be and
will continue to be, Solvent.

 

4.22                           Regulation H.  No Mortgage encumbers improved
real property that is located in an area that has been identified by the
Secretary of Housing and Urban Development as an area having special flood
hazards and in which flood insurance has been made available under the National
Flood Insurance Act of 1968.

 

4.23                           Senior Debt.

 

The Obligations constitute “Senior Debt” and “Designated Senior Debt” (or any
other terms of similar meaning and import) under any documentation governing
subordinated Indebtedness of the Borrower and its Subsidiaries (to the extent
the concept of Senior Debt or Designated Senior Debt (or similar concept) exists
therein).

 

53

--------------------------------------------------------------------------------


 

SECTION 5.                                CONDITIONS PRECEDENT

 

5.1                                 Conditions to Initial Extension of Credit. 
The agreement of each Lender to make the initial extension of credit requested
to be made by it is subject to the satisfaction, prior to or concurrently with
the making of such extension of credit on the Closing Date, of the following
conditions precedent:

 

(a)                                  Credit Agreement; Guarantee and Collateral
Agreements.  The Administrative Agent shall have received (i) this Agreement
executed and delivered by the Administrative Agent, the Borrower and each Person
listed on Schedule 1.1A, (ii) the US Guarantee and Collateral Agreement,
executed and delivered by the Borrower and each US Loan Party and (iii) the
Canadian Guarantee and Collateral Agreement, executed and delivered by the
Borrower and each other Canadian Loan Party.

 

(b)                                 Royal Gold Intercreditor Agreement; Sojitz
Consent Agreement.  The Administrative Agent shall have received (i) the Royal
Gold Intercreditor Agreement executed by all parties thereto and certified
copies of the Royal Gold Purchase Agreement and the related security and other
agreements, each executed by the parties thereto and (ii) the Sojitz Consent
Agreement executed by the parties thereto.

 

(c)                                  Financial Statements.  The Lenders shall
have received the consolidated financial statements described in Section 4.1,
and such financial statements shall not, in the reasonable judgment of the
Lenders, reflect any material adverse change in the consolidated financial
condition of the Borrower and its consolidated Subsidiaries, as reflected in the
financial statements or projections delivered to the Lenders on October 6, 2010.

 

(d)                                 Projections.  The Lenders shall have
received satisfactory projections through 2014.

 

(e)                                  Approvals.  All governmental and third
party approvals (including landlords’ and other consents) necessary in
connection with the transactions contemplated hereby shall have been obtained
and be in full force and effect.

 

(f)                                    Lien Searches.  The Administrative Agent
shall have received the results of a recent Lien search with respect to each
Loan Party, and such search shall reveal no Liens on any of the assets of the
Loan Parties except for Liens permitted by Section 7.2(n) or discharged on or
prior to the Closing Date pursuant to documentation satisfactory to the
Administrative Agent.

 

(g)                                 Fees.  The Lenders and the Administrative
Agent shall have received all fees required to be paid, and all expenses for
which invoices have been presented (including the reasonable fees and expenses
of legal counsel), on or before the Closing Date.

 

(h)                                 Closing Certificate; Certified Certificate
of Incorporation; Good Standing Certificates.  The Administrative Agent shall
have received (i) a certificate of each Loan Party, dated the Closing Date,
substantially in the form of Exhibit C, with appropriate insertions and
attachments, including the certificate of incorporation of each Loan Party that
is a corporation certified by the relevant authority of the jurisdiction of
organization of such Loan Party, and (ii) a certificate of
compliance/status/good standing as applicable for each Loan Party from its
jurisdiction of organization and each jurisdiction in which it conducts
business.

 

54

--------------------------------------------------------------------------------


 

(i)                                     Legal Opinions.  The Administrative
Agent shall have received the following executed legal opinions:

 

1.               the legal opinion of McDermott Will & Emery LLP, counsel to the
Borrower and their Subsidiaries; and

 

2.               the legal opinion of local counsel in each of British Columbia,
Yukon, Colorado and Nevada.

 

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

 

(j)                                     Pledged Stock; Stock Powers; Pledged
Notes.  The Administrative Agent shall have received (i) the certificates
representing the shares of Capital Stock pledged pursuant to the Guarantee and
Collateral Agreements, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) each promissory note (if any) pledged to the Administrative
Agent pursuant to the Guarantee and Collateral Agreements endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

 

(k)                                  Filings, Registrations and Recordings. 
Each document (including any Uniform Commercial Code and PPSA financing
statement) required by the Security Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Lenders, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 7.2(n)), shall be in proper form for filing,
registration or recordation.

 

(l)                                     Solvency Certificate.  The
Administrative Agent shall have received a solvency certificate, substantially
in the form of Exhibit F, from the chief financial officer of the Borrower.

 

(m)                               Insurance.  The Administrative Agent shall
have received insurance certificates satisfying the requirements of Section 5.2
of each of the US Guarantee and Collateral Agreement and the Canadian Guarantee
and Collateral Agreement.

 

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

5.2                                 Conditions to Each Extension of Credit.  The
agreement of each Lender to make any extension of credit requested to be made by
it on any date (including its initial extension of credit) is subject to the
satisfaction of the following conditions precedent:

 

(a)               Representations and Warranties.  Each of the representations
and warranties made by any Loan Party in or pursuant to the Loan Documents shall
be true and correct in all material respects on and as of such date as if made
on and as of such date.

 

55

--------------------------------------------------------------------------------

 


 

(b)     No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

 

SECTION 6.           AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding (unless the outstanding amount of the
L/C Obligations related thereto has been cash collateralized in an amount and
manner satisfactory to the relevant Issuing Lender) or any Loan or other amount
is owing to any Lender or the Administrative Agent hereunder (other than
contingent indemnification and reimbursement obligations that survive repayment
of the Loans), the Borrower shall and shall cause each of its Subsidiaries to:

 

6.1           Financial Statements.  Furnish to the Administrative Agent:

 

(a)     as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income and of cash flows
for such year, setting forth in each case in comparative form the figures for
the previous year, reported on without a “going concern” or like qualification
or exception, or qualification arising out of the scope of the audit, by KPMG
LLP or other independent certified public accountants of nationally recognized
standing; and

 

(b)     as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments);

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

 

6.2           Certificates; Other Information.  Furnish to the Administrative
Agent (or, in the case of clause (h), to the relevant Lender):

 

(a)     concurrently with the delivery of the financial statements referred to
in Section 6.1, a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;

 

(b)     concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to

 

56

--------------------------------------------------------------------------------


 

which it is a party to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and (ii) in the case of quarterly or
annual financial statements, (x) a Compliance Certificate containing all
calculations necessary for determining compliance by the Borrower with the
financial covenants on a consolidated basis with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the Borrower, as the case may be, and (y) to the extent not previously
disclosed to the Administrative Agent, (1) a description of any change in the
jurisdiction of organization of any Loan Party, (2) a list of any Intellectual
Property acquired by any Loan Party and (3) a description of any Person that has
become a Group Member, in each case since the date of the most recent report
delivered pursuant to this clause (y) (or, in the case of the first such report
so delivered, since the Closing Date);

 

(c)     as soon as available, and in any event no later than 60 days after the
end of each fiscal year of the Borrower (or such later date as the
Administrative Agent may agree to in its reasonable discretion), a detailed
consolidated budget for the following fiscal year (including a projected
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the following fiscal year, the related consolidated statements of projected cash
flow and projected income and a description of the underlying assumptions
applicable thereto), and, as soon as available, significant revisions, if any,
of such budget and projections with respect to such fiscal year (collectively,
the “Budget”), which Budget shall in each case be accompanied by a certificate
of a Responsible Officer stating that such Budget is based on reasonable
estimates, information and assumptions and that such Responsible Officer has no
reason to believe that such Budget is incorrect or misleading in any material
respect;

 

(d)     if the Borrower is not then a reporting company under the Securities
Exchange Act of 1934, as amended, within 45 days after the end of each fiscal
quarter of the Borrower, a narrative discussion and analysis of the financial
condition and results of operations of the Borrower and its Subsidiaries for
such fiscal quarter and for the period from the beginning of the then current
fiscal year to the end of such fiscal quarter, as compared to the portion of the
Budget covering such periods and to the comparable periods of the previous year;

 

(e)     within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all financial statements and reports that the Borrower
may make to, or file with, the SEC or TSX, as applicable;

 

(f)      upon reasonable request of the Administrative Agent, each Group Member
and ERISA Affiliate shall promptly make a request for any documents or notices
described in Section 101(k) and/or Section 101(l) of ERISA with respect to a
Multiemployer Plan from the administrator or sponsor of such plan and the Parent
Borrower shall provide copies of such documents and notices to the
Administrative Agent promptly after receipt thereof;

 

(g)     promptly, such additional financial and other information as any Lender
may from time to time reasonably request;

 

(h)     Canadian Pension Plans and Benefit Plans.

 

The Borrower shall deliver to Administrative Agent: (i) if requested by
Administrative Agent, copies of each annual and other return, report or
valuation with respect to each Canadian Pension Plan as filed with any
applicable Governmental Authority; (ii) promptly after receipt thereof, a copy
of any material direction, order, notice, ruling or opinion that any Group
Member may receive from any applicable Governmental Authority with respect to
any Canadian Pension Plan; (iii) notification within 30 days of adoption of any
amendment to any existing Canadian Pension Plan or Canadian Benefit Plan that

 

57

--------------------------------------------------------------------------------


 

increases the cost to one or more of the Group Members in excess of $10,000,000
per annum in the aggregate, excluding any amendment due to a Requirement of Law,
or the establishment of any new Canadian Pension Plan or Canadian Benefit Plan
and (iv) notification within 30 days of any voluntary or involuntary termination
of a Canadian Benefit Plan.

 

Information required to be delivered pursuant to Sections 6.1(a), 6.1(b),
6.2(c), 6.2(d) and 6.2(e) shall be deemed to have been delivered to the
Administrative Agent or the Lenders, as applicable, on the date on which the
Borrower provides written notice to the Lenders that such information has been
posted on the Borrower’s website on the Internet at
http://www.thompsoncreekmetals.com or is available on the website of the SEC at
http://www.sec.gov (to the extent such information has been posted or is
available as described in such notice).  Information required to be delivered
pursuant to Sections 6.1 and 6.2 may also be delivered by electronic
communication pursuant to procedures approved by the Administrative Agent
pursuant to Section 10.2; and

 

(i)      if requested by the Administrative Agent or any Lender, the current
life of mine plan for each of the mines operated by the Borrower or any of its
Subsidiaries.

 

6.3           Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member.

 

6.4           Maintenance of Existence; Compliance. (a)(i)  Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 7.4 and except, in the case of clause (ii) above,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect, and (iii) comply with all Contractual Obligations
(including under the Royal Gold Purchase Agreement) and Requirements of Law
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)     Each existing or hereafter adopted Canadian Pension Plan and Canadian
Benefit Plan will, in a timely fashion, comply with and perform in all material
respects all of its obligations under and in respect of such Canadian Pension
Plan or Canadian Benefit Plan, including under any funding agreements and all
applicable laws (including any fiduciary, funding, investment and administration
obligations).

 

6.5           Maintenance of Property; Insurance.  (a)  Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted and (b) maintain with financially sound and reputable
insurance companies insurance on all its property in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against by
companies engaged in the same or a similar business.

 

6.6           Inspection of Property; Books and Records; Discussions.  (a)  Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent together with representatives of any
Lender to visit and inspect any of its properties and examine and make abstracts
from any of its books and records at any reasonable time and as often as may
reasonably be desired and to discuss the business,

 

58

--------------------------------------------------------------------------------


 

operations, properties and financial and other condition of the Group Members
with officers and employees of the Group Members and with their independent
certified public accountants, provided that, so as long as no Default or Event
of Default exists, (x) the Borrower shall only be obligated to reimburse the
Administrative Agent for one such inspection per fiscal year and (y) the
Administrative Agent (together with the Lenders) may only make two such
inspections per fiscal year.

 

6.7           Notices.  Promptly give notice to the Administrative Agent and
each Lender of:

 

(a)     the occurrence of any Default or Event of Default of which a Responsible
Officer has knowledge;

 

(b)     any (i) default or event of default under any Contractual Obligation of
any Group Member or (ii) litigation, investigation or proceeding that may exist
at any time between any Group Member and any Governmental Authority, that in
either case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

 

(c)     any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $10,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought or (iii) which relates to any Loan
Document;

 

(d)     receipt of any written notice of any governmental investigation or any
litigation or proceeding commenced or threatened against any Loan Party that is
asserted or instituted against any Plan, any Foreign Plan, any Canadian Benefit
Plan, any Canadian Pension Plan, or any of their fiduciaries or their  assets,
but excluding claims in the ordinary course for benefits from any Plan, any
Foreign Plan, any Canadian Benefit Plan, or any Canadian Pension Plan, and
excluding any claims or litigation in which the amount involved is $10,000,000
or less if not covered by insurance;

 

(e)     receipt of any material notices under the Royal Gold Purchase Agreement;

 

(f)      the occurrence of any ERISA Event or any Foreign Plan Event that, alone
or together with any other ERISA Events or Foreign Plan Events that have
occurred, could reasonably be expected to result in liability of any Group
Member or any ERISA Affiliate in an aggregate amount exceeding $10,000,000;

 

(g)     any development or event that has had or could reasonably be expected to
have a Material Adverse Effect; and

 

(h)     any of the Group Members shall fail to make a required contribution
under any Canadian Pension Plan which could reasonably be expected to result in
the imposition of a Lien upon the assets of any of the Group Members.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

 

6.8           Environmental Laws.  (a)  Comply in all material respects with,
and ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws, and obtain and comply in all
material respects with and maintain, and ensure that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.

 

59

--------------------------------------------------------------------------------


 

(b)     Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws.

 

6.9           Additional Collateral, etc.

 

(a)     With respect to any property acquired after the Closing Date by any
Group Member (other than (x) any property described in paragraph (b), (c) or
(d) below, (y) any property subject to a Lien expressly permitted by
Section 7.3(g) and (z) any property acquired by any Excluded Subsidiary) as to
which the Administrative Agent, for the benefit of the Lenders, does not have a
perfected first priority Lien, subject only to Permitted Priority Liens,
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Guarantee and Collateral Agreement or such other documents as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Lenders, a perfected first priority security
interest in such property, subject only to Permitted Priority Liens and
(ii) take all actions necessary or advisable to grant to the Administrative
Agent, for the benefit of the Lenders, a perfected first priority security
interest in such property, subject only to Permitted Priority Liens, including
the filing of Uniform Commercial Code or PPSA financing statements and other
equivalent filings in such jurisdictions as may be required by the Guarantee and
Collateral Agreements or by law or as may be requested by the Administrative
Agent.

 

(b)     With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $5,000,000 acquired after the
Closing Date by any Group Member (other than any such real property subject to a
Lien expressly permitted by Section 7.3), promptly (i) execute and deliver a
first priority US Mortgage or Canadian Mortgage, subject only to Permitted
Priority Liens, in favor of the Administrative Agent, for the benefit of the
Lenders, covering such real property, (ii) to the extent by requested by the
Administrative Agent, provide one or more of the title policies, surveys, flood
hazard determinations, fixture filings or other documents or instruments
referred to in Section 6.10, all in accordance with such Section 6.10.

 

(c)     With respect to any new Subsidiary  created or acquired after the
Closing Date by any Group Member (other than any Excluded Subsidiary), promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreements as the Administrative Agent deems necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Lenders, a perfected first priority security interest, subject only to Permitted
Priority Liens, in the Capital Stock of such new Subsidiary that is owned by any
Group Member, (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Group
Member, (iii) cause such new Subsidiary (A) to become a party to the Guarantee
and Collateral Agreements, (B) to take such actions necessary or advisable to
grant to the Administrative Agent for the benefit of the Lenders a perfected
first priority security interest, subject only to Permitted Priority Liens, in
the Collateral described in the Guarantee and Collateral Agreements with respect
to such new Subsidiary, including the filing of Uniform Commercial Code (and
PPSA) financing statements and other equivalent filings in such jurisdictions as
may be required by the Guarantee and Collateral Agreements or by law or as may
be requested by the Administrative Agent and (C) to deliver to the
Administrative Agent a certificate of such Subsidiary, substantially in the form
of Exhibit C, with appropriate insertions and attachments, and (iv) if requested
by the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

(d)     With respect to any Subsidiary that ceases to be an Immaterial
Subsidiary after the Closing Date, promptly (i) execute and deliver to the
Administrative Agent such amendments to the

 

60

--------------------------------------------------------------------------------


 

Guarantee and Collateral Agreements as the Administrative Agent deems necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Lenders, a perfected first priority security interest, subject only to Permitted
Priority Liens, in the Capital Stock of such Subsidiary that is owned by any
Group Member, (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Group
Member, (iii) cause such Subsidiary (A) to become a party to the Guarantee and
Collateral Agreements, (B) to take such actions necessary or advisable to grant
to the Administrative Agent for the benefit of the Lenders a perfected first
priority security interest in the Collateral, subject only to Permitted Priority
Liens, described in the Guarantee and Collateral Agreements with respect to such
Subsidiary, including the filing of Uniform Commercial Code (and PPSA) financing
statements and other equivalent filings in such jurisdictions as may be required
by the Guarantee and Collateral Agreements or by law or as may be requested by
the Administrative Agent and (C) to deliver to the Administrative Agent a
certificate of such Subsidiary, substantially in the form of Exhibit C, with
appropriate insertions and attachments, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

(e)     With respect to the consummation of the Permitted Reorganization after
the Closing Date, promptly (i) cause the New Parent to execute and deliver to
the Administrative Agent such amendments to the Guarantee and Collateral
Agreements as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Lenders, a perfected first
priority security interest, subject only to Permitted Priority Liens, in the
Capital Stock of the Borrower that is owned by the New Parent, (ii) cause the
New Parent deliver to the Administrative Agent the certificates representing
such Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the New Parent, (iii) cause the New
Parent to become a party to each Guarantee and Collateral Agreement as a
Guarantor and to take such actions necessary or advisable to grant to the
Administrative Agent for the benefit of the Lenders a perfected first priority
security interest, subject only to Permitted Priority Liens, in the Collateral
described in the Guarantee and Collateral Agreements with respect to the New
Parent, including the filing of Uniform Commercial Code (and PPSA) financing
statements and other equivalent filings in such jurisdictions as may be required
by the Guarantee and Collateral Agreements or by law or as may be requested by
the Administrative Agent, (iv) cause the New Parent to deliver to the
Administrative Agent a certificate substantially in the form of Exhibit C, with
appropriate insertions and attachments, and (v) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

6.10         Post-Closing Actions.

 

With respect to each of the U.S. Mortgaged Properties that has a value, in the
reasonable opinion of the Borrower, in excess of $5,000,000, within 45 days
following the Closing Date (or such later date as the Administrative Agent may
agree in its reasonable discretion), the Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent:

 

(a)           Mortgages. A fully executed counterpart of the U.S. Mortgage on
such parcel of U.S. Mortgaged Property and evidence that a counterpart of the
U.S. Mortgage has been either recorded or delivered to the Title Company (and to
Administrative Agent’s local counsel, where applicable) for recording in all
places to the extent necessary or, in the reasonable opinion of the
Administrative Agent, desirable to effectively create a valid and enforceable
mortgage or deed of trust lien on each U.S. Mortgaged Property in favor of the
Administrative Agent for the benefit of itself and the Secured Parties, securing
the Secured Obligations (provided that in

 

61

--------------------------------------------------------------------------------


 

jurisdictions that impose mortgage recording taxes, such U.S. Mortgage shall not
secure indebtedness in an amount exceeding 100% of the fair market value of such
U.S. Mortgaged Property, as reasonably determined in good faith by the Borrowers
and reasonably acceptable to the Administrative Agent), subject to Liens and
encumbrances described in Section 7.3;

 

(b)           Title Insurance.  An ALTA policy (or equivalent policies in any
province or territory of Canada) of title insurance (or commitment to issue such
a policy having the effect of a policy of title insurance) which shall (A) be in
an amount equal to 100% of the fair market value of each U.S. Mortgaged Property
covered thereby, (B) be issued at ordinary rates, (C) insure or commit to insure
that the U.S. Mortgage insured thereby creates a valid and enforceable mortgage
or deed of trust lien in the real property described therein, free and clear of
all defects and encumbrances, except Liens and encumbrances described in
Section 7.3, (D) name the Administrative Agent as the insured thereunder, (E) be
in the form of ALTA Loan Policy — 2006 (or equivalent policies), (F) contain
such affirmative coverage and title endorsements as the Administrative Agent
shall reasonably request, and (G) be issued by the a title insurance company
reasonably acceptable to the Administrative Agent (the “Title Company”),
together with evidence satisfactory to the Administrative Agent that all
premiums in respect of such policy or commitment, all charges for mortgage
recording tax and all related expenses, if any, have been paid;

 

(c)           Recorded Documents.  A copy of all recorded documents referred to,
or listed as exceptions to title in the title policies or policies referred to
in clause (b) above;

 

(d)           UCC Fixture Filings. If requested by the Administrative Agent,
proper fixture filings under the UCC on Form UCC-1 for filing under the UCC in
the appropriate jurisdiction or under the PPSA on a financing statement for
filing under the PPSA in the appropriate province or territory in which the
parcel of U.S. Mortgaged Property is located, necessary or desirable to perfect
the security interests in fixtures purported to be created by the U.S.
Mortgages;

 

(e)           Counsel Opinions. An opinion of counsel in the state, province or
territory in which such parcel of U.S. Mortgaged Property is located and an
opinion of counsel in the jurisdiction of formation of the Loan Party entering
into the relevant U.S. Mortgage, in each case, in form and substance and from
counsel reasonably satisfactory to the Administrative Agent;

 

(f)            Surveys. If requested by the Administrative Agent, an ALTA survey
(which may be an existing one), in form and substance reasonably satisfactory to
the Administrative Agent, as well as any updates or affidavits that the Title
Company may reasonably request in connection with the issuance of the title
insurance policies referred to in clause (b) above;

 

(g)           Mortgaged Property Indemnification. Such affidavits, certificates,
instruments of indemnification and other items (including a so-called “gap”
indemnification) as shall be reasonably required to induce the Title Company to
issue the title insurance policies and endorsements contemplated in clause
(b) above;

 

(h)           Flood Insurance.  Flood insurance in such total amount as the
Administrative Agent may reasonably require, if the area in which any
improvements located on any U.S. Mortgaged Property is designated a “special
flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency),

 

62

--------------------------------------------------------------------------------


 

and otherwise comply with the National Flood Insurance Program as set forth in
the Flood Disaster Protection Act of 1973, as amended from time to time.  Any
such insurance policy shall have a term ending not later than the maturity of
the Loans.  With respect to any U.S. Mortgaged Property that is located in such
“special flood hazard area”, Administrative Agent shall have received
confirmation that the Borrowers have received the notice required pursuant to
Section 208.25(i) of Regulation H of the Board; and

 

(i)            Other Information.   Such other information, documentation, and
certifications as may be reasonably required by the Administrative Agent.

 

6.11         Canadian Real Estate Post-Closing Actions.

 

With respect to each of the Canadian Mortgaged Properties that has a value, in
the reasonable opinion of the Borrower, in excess of $5,000,000, within 45 days
following the Closing Date (or such later date as the Administrative Agent may
agree in its reasonable discretion), the Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent:

 

(a)           Charges. A fully executed counterpart of a mortgage, charge and
security interest in respect of all present and after acquired mineral tenures
and real property for each Canadian Mortgaged Property and evidence that a
counterpart has been either recorded or delivered to the Administrative Agent’s
local counsel, where applicable for recording in all places to the extent
necessary or, in the reasonable opinion of the Administrative Agent, desirable
to effectively create a valid and enforceable charge on each Canadian Mortgaged
Property in favor of the Administrative Agent for the benefit of itself and the
Secured Parties, securing the Secured, subject to Liens and encumbrances
described in Section 7.3;

 

(b)           PPSA Fixture Filings. If requested by the Administrative Agent,
proper fixture filings under the PPSA on a financing statement for filing under
the PPSA in the appropriate province or territory in which the parcel of
Canadian Mortgaged Property is located, necessary or desirable to perfect the
security interests in fixtures purported to be created by the Canadian
Mortgages;

 

(c)           Evidence of insurance satisfactory to the Administrative Agent in
respect of each of the Canadian Mortgaged Properties, with the Administrative
Agent as first loss payee;

 

(d)           Counsel Opinions. Opinions of counsel in British Columbia in
relation to (i) the charging documents described above, including existence,
capacity and authority, execution and delivery, enforceability and creation of
valid charges, no contravention, no consents required, registrations and
recordings; and (ii) the real property and mineral tenures in respect of the
Canadian Mortgaged Properties, in each case in form and substance and from
counsel reasonably satisfactory to the Administrative Agent;

 

(e)           Other Information.   Such other information, documentation, and
certifications as may be reasonably required by the Administrative Agent.

 

6.12         Dissolution of New Jersey Entity.  On or prior to the date that is
210 days following the Closing Date (or such later date as the Administrative
Agent may approve in its sole discretion), the Borrower shall cause Patent
Enforcement and Royalties of New Jersey, Ltd. to be dissolved, liquidated or
otherwise wound-up; provided that prior to its dissolution, liquidation or
wind-up, Patent Enforcement & Royalties of New Jersey, Ltd. shall not (x) incur
any Indebtedness, (y) receive any

 

63

--------------------------------------------------------------------------------


 

Investment from the Borrower or any of its Subsidiaries or (z) conduct any
operations other than those directly in connection with its dissolution,
liquidation or wind-up.

 

SECTION 7.           NEGATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding (unless the outstanding amount of the
L/C Obligations related thereto has been cash collateralized in an amount and
manner satisfactory to the relevant Issuing Lender) or any Loan or other amount
is owing to any Lender or the Administrative Agent hereunder (other than
contingent indemnification and reimbursement obligations that survive repayment
of the Loans), the Borrower shall not, and shall not permit any of its
Subsidiaries  to, directly or indirectly:

 

7.1           Financial Condition Covenants. 

 

(a)     Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio as
at the last day of any period of four consecutive fiscal quarters of the
Borrower to exceed 3.00:1.00.

 

(b)     Consolidated Interest Coverage Ratio.  Permit the Consolidated Interest
Coverage Ratio as at the last day of any period of four consecutive fiscal
quarters of the Borrower to be less than 3.00:1.00.

 

(c)     Minimum Liquidity.

 

(i)  At the last day of each fiscal quarter following the Closing Date and
ending on the last day of the quarter preceding the date on which the Endako
Project has operated at an average of 80% of production design capacity over a
75-day period (i.e. (.80(52,000 tonnes/day)) x 75 = 3,120,000 tonnes) (the
“Endako Completion Date”), permit the Consolidated Liquidity to be less than
$100,000,000.

 

(ii)  At the last day of each fiscal quarter following the Endako Completion
Date and ending on the last day of the fiscal quarter preceding the date on
which the Mt. Milligan Project has operated at an average of 80% of production
design capacity over a 75-day period (i.e. (.80(60,000 tonnes/day)) x 75 =
3,600,000 tonnes) (the “Mt. Milligan Completion Date”), permit the Consolidated
Liquidity to be less than $75,000,000;

 

;provided, that on each of the Endako Completion Date and the Mt. Milligan
Completion Date, the Borrower shall deliver to the Administrative Agent a
certificate of a Responsible Officer certifying that that Endako Completion Date
or the Mt. Milligan Completion Date, as applicable, has occurred and setting
forth in reasonable detail the tonnage information and calculations relating
thereto.

 

7.2           Indebtedness.  Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:

 

(a)     Indebtedness of any Loan Party pursuant to any Loan Document;

 

(b)     Indebtedness of (i) any Group Member to any Loan Party, (ii) subject to
Section 7.8(f) , any Loan Party to any Excluded Subsidiary, and (iii) any
Excluded Subsidiary to any other Excluded Subsidiary;

 

(c)     Guarantee Obligations incurred by the Borrower or any of its
Subsidiaries of obligations of any Loan Party if the primary obligation is
otherwise permitted under this Agreement and, subject to Section 7.8(f), any
Subsidiary that is not a Loan Party;

 

64

--------------------------------------------------------------------------------


 

(d)     Indebtedness outstanding on the date hereof and listed on Schedule
7.2(d) and any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof);

 

(e)     Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed at any one time outstanding the difference between
(x) $150,000,000 and (y) the amount of Sale and Leasebacks entered into pursuant
to Section 7.11;

 

(f)      obligations of the Borrower and Terrane Metals Corp. under the Royal
Gold Purchase Agreement;

 

(g)     obligations of the Borrower under the BC Hydro Guaranty;

 

(h)     Indebtedness of any Person that becomes a Subsidiary after the date
hereof or relating to assets which were assumed in connection with such Person
becoming a Subsidiary; provided that such Indebtedness exists at the time such
Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary;

 

(i)      Indebtedness consisting of unpaid insurance premiums owed to any Person
providing property, casualty, liability or other insurance to any Group Member
in any fiscal year, pursuant to reimbursement or indemnification obligations to
such Person; provided that such Indebtedness is incurred only to defer the cost
of such unpaid insurance premiums for such fiscal year and is outstanding only
during such fiscal year;

 

(j)      Indebtedness in respect of netting services, overdraft protections and
similar arrangements in each case in connection with the endorsement of
instruments for deposit and deposit accounts in the ordinary course of business;

 

(k)     Indebtedness arising from Swap Agreements permitted under Section 7.12;

 

(l)      Indebtedness consisting of (i) unsecured guarantees incurred in the
ordinary course of business with respect to surety and appeal bonds, reclamation
bonds, performance bonds, bid bonds, appeal bonds, completion guarantee and
similar obligations, (ii) unsecured guarantees arising with respect to customary
indemnification obligations to purchasers in connection with Dispositions
permitted under Section 7.5 and (iii) unsecured guarantees with respect to
Indebtedness of any Group Member, to the extent that the Person that is
obligated under such guaranty could have incurred such underlying Indebtedness;

 

(m)    Indebtedness in an aggregate amount not to exceed $50,000,000 that arises
from any transaction permitted pursuant to Section 7.3(r); and

 

(n)     so long as no Default or Event of Default shall then exist or would
exist after giving effect thereto, additional Indebtedness of the Borrower or
any of its Subsidiaries (other than Non-Core Subsidiaries, and the Endako Joint
Venture and its Subsidiaries) in an aggregate principal amount not to exceed
$300,000,000 at any one time outstanding; provided that (i) not more than
$25,000,000 of Indebtedness incurred pursuant to this clause (n) may have a
maturity date earlier than June 10, 2015 (it being understood and agreed that
$275,000,000 of the Indebtedness incurred pursuant to this clause (n) shall have
a maturity date of June 10, 2015 or later), (ii) such Indebtedness is incurred
on terms that are, in the aggregate, not materially more onerous to the Group
Members than the terms of this Agreement, other than interest rates and fees
payable by the obligors thereunder and (iii) any Indebtedness in excess

 

65

--------------------------------------------------------------------------------


 

of $200,000,000 incurred pursuant to this clause (n) shall be subordinated in
right of payment to the Obligations.

 

7.3           Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:

 

(a)     Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

 

(b)     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business that are not overdue
for a period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

 

(c)     pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

 

(d)     deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e)     easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;

 

(f)      Liens in existence on the date hereof listed on Schedule 7.3(f),
securing Indebtedness permitted by Section 7.2(d), provided that no such Lien is
spread to cover any additional property after the Closing Date and that the
amount of Indebtedness secured thereby is not increased;

 

(g)     Liens securing Indebtedness of the Borrower or any Subsidiary incurred
pursuant to Section 7.2(e) to finance the acquisition of fixed or capital
assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;

 

(h)     Liens created pursuant to the Security Documents;

 

(i)      any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business (including any
sale leaseback transactions permitted under Section 7.11) and covering only the
assets so leased;

 

(j)      subject to the Royal Gold Intercreditor Agreement, Liens securing the
obligations of the Borrower and Terrane Metals Corp. under the Royal Gold
Purchase Agreement;

 

(k)     Liens (i)  of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection and (ii)  in favor
of a banking or other financial institution arising as a matter of law or under
customary general terms and conditions encumbering deposits, pooled deposits,
sweep accounts or other funds maintained with a financial institution (including
the right of set-off) and which are within the general parameters customary in
the banking industry or arising pursuant to such banking institutions general
terms and conditions;

 

66

--------------------------------------------------------------------------------


 

(l)            Licenses of Intellectual Property granted to others by any Group
Member in the ordinary course of business and not interfering in any material
respect with the ordinary conduct of business of such Group Member;

 

(m)          Liens existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary in connection with a Permitted
Acquisition, or existing on any property or asset of any Person that becomes a
Subsidiary or is merged, amalgamated or consolidated with the Borrower or any
Subsidiary after the date hereof prior to the time such person becomes a
Subsidiary or is so merged, amalgamated or consolidated, securing Indebtedness
permitted under section 7.2(h); provided, that such Liens (i) are not created in
contemplation of or in connection with such acquisition, merger or consolidation
or such Person becoming a Subsidiary as the case may be, (ii) do not apply to
any other property or asset of the Borrower or Subsidiary and (iii) shall secure
only those obligations that such Liens secure on the date of such acquisition,
merger or consolidation or the date such Person becomes a Subsidiary, as the
case may be;

 

(n)           Liens arising out of judgments for the payment of money not
constituting an Event of Default so long as such Liens are non-consensual and
junior to the extent they apply to Collateral;

 

(o)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by any Loan
Party in the ordinary course of business permitted by this Agreement;

 

(p)           Liens arising from precautionary Uniform Commercial Code financing
statement filings or similar filings in connection with operating leases or
consignment of goods;

 

(q)           Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing Indebtedness permitted pursuant to
Section 7.2(i);

 

(r)            Liens on cash and Cash Equivalents to secure reclamation bonds
for the Thompson Creek Mine in the form of letters of credit not issued under
this Agreement, cash bonding or surety bonds in an aggregate amount not to
exceed $50,000,000; provided, that at the time of the issuance of any such
letter of credit, no Issuing Lender is able to issue Letters of Credit that meet
the requirements of the applicable Governmental Authority; and

 

(s)           Liens not otherwise permitted by this Section so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds (as to the Borrower and
all Subsidiaries) $25,000,000 at any one time; provided that no Liens incurred
pursuant this clause (s) on existing Collateral may have priority over the Liens
created pursuant to the Security Documents.

 

7.4           Fundamental Changes.  Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:

 

(a)     any Subsidiary of the Borrower (other than a Non-Core Subsidiary) may be
merged, amalgamated or consolidated with or into the Borrower (provided that the
Borrower shall be the continuing or surviving corporation) or with or into any
other Subsidiary of the Borrower which is a Subsidiary Guarantor (provided that
the Subsidiary Guarantor shall be the continuing or surviving corporation);

 

67

--------------------------------------------------------------------------------


 

(b)     any Subsidiary of the Borrower (other than a Non-Core Subsidiary) may
Dispose of any or all of its assets (i) to the Borrower or any Subsidiary
Guarantor (or, in the case of a Subsidiary of the Borrower which is not a Loan
Party, to any other Subsidiary of the Borrower which is not a Loan Party (other
than any Non-Core Subsidiary)) (upon voluntary liquidation or otherwise) or
(ii) pursuant to a Disposition permitted by Section 7.5;

 

(c)     any Subsidiary (other than any Non-Core Subsidiary) of the Borrower
which is not a Loan Party may be merged or consolidated with any other
Subsidiary of the Borrower which is not a Loan Party (other than any Non-Core
Subsidiary);

 

(d)     any Non-Core Subsidiary may be merged or consolidated with any other
Non-Core Subsidiary; and

 

(e)     any Investment expressly permitted by Section 7.8 may be structured as a
merger, consolidation or amalgamation; provided that the Borrower shall be the
continuing or surviving corporation in the case of any merger, consolidation or
amalgamation involving the Borrower.

 

7.5           Disposition of Property.  Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:

 

(a)           Dispositions of obsolete or worn out property in the ordinary
course of business;

 

(b)           Dispositions of real estate no longer useful in the business of
the Borrower and its Subsidiaries;

 

(c)           the sale of inventory in the ordinary course of business;

 

(d)           Dispositions permitted by clause (i) of Section 7.4(b);

 

(e)           Dispositions of inventory and other property related to the Core
Businesses in the ordinary course of business and to the extent such inventory
and property are no longer useful to Borrower and its Subsidiaries;

 

(f)            Dispositions of the Capital Stock or assets of Excluded
Subsidiaries so long as (i) no Default or Event of Default shall then exist or
would exist after giving effect thereto and (ii) the Borrower shall demonstrate
to the reasonable satisfaction of the Administrative Agent that, after giving
effect to the Dispositions (x) on a Pro Forma Basis, the Borrower is in
compliance with the financial covenants set forth in clauses (a) and (b) of
Section 7.1 as of the most recently ended fiscal quarter for which financial
statements have been delivered hereunder and (y) the Borrower is in compliance
with the liquidity covenant set forth in Section 7.1(c) as of the date of such
Disposition;

 

(g)           the sale or issuance in the ordinary course of business of any
Subsidiary’s Capital Stock to the Borrower or any Wholly Owned Subsidiary
Guarantor; and

 

(h)           so long as no Default or Event of Default shall then exist or
would exist after giving effect thereto, the Disposition of other property
having a fair market value not to exceed $25,000,000 in the aggregate for any
fiscal year of the Borrower; provided that the

 

68

--------------------------------------------------------------------------------


 

aggregate amount of Dispositions made pursuant to this clause (h) may not exceed
$75,000,000 over the term of this Agreement.

 

7.6           Restricted Payments.  Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:

 

(a)           any Subsidiary may make Restricted Payments to its respective
direct parents or holders of its Capital Stock on a ratable basis;

 

(b)           the Borrower may repurchase, redeem or otherwise acquire or retire
for value its Capital Stock held by any current or former officer, director,
consultant or employee of the Borrower or any of its Subsidiaries to the extent
necessary to satisfy the requirements of any equity subscription agreement,
stock option agreement or similar agreement or benefit plan of any kind, in an
aggregate amount not to exceed $10,000,000 per year;

 

(c)           the Borrower may (i) make payments not to exceed $1,000,000 in
connection with obligations under the Terrane Warrants, and (ii) issue Capital
Stock in respect of the exercise of the Existing Warrants; provided that,
nothing in this Section 7.6 shall restrict or prohibit (or be construed to
restrict or prohibit) the Borrower from repurchasing or making any payment or
other distribution in connection with the TC Warrants prior to October 23, 2011;
and

 

(d)           so long as no Default or Event of Default shall then exist or
would exist after giving effect thereto, the Borrower or any of its Subsidiaries
may make Restricted Payments; provided that, at the time such Restricted Payment
is made, the aggregate amount of the Restricted Payments made pursuant to this
clause (d) shall not exceed an amount equal to 50% of the amount of the
Consolidated Net Income for the previous fiscal year of the Borrower; provided
that for the purposes of calculating Consolidated Net Income for the purposes of
this clause (d), no gain or loss listed under the line item “Change in Fair
Value of Common Stock Warrants” in the financial statements delivered pursuant
to Section 6.1(b) (or any other line item having a similar effect) shall be
incorporated into the calculation of Consolidated Net Income.

 

7.7           Capital Expenditures.  Make or commit to make any Capital
Expenditure, except Capital Expenditures of the Borrower and their respective
Subsidiaries in the ordinary course of business not exceeding the aggregate
amount of $25,000,000 in any fiscal year, except:

 

(i)  Capital Expenditures to develop the following projects to the extent the
aggregate amount of such Capital Expenditures does not exceed $10,000,000 during
any fiscal year: (1) Davidson Project, (2) Mt. Emmons Project and (3) Berg
Project;

 

(ii)  Capital Expenditures related to the Endako Project or Mount Milligan
Project; and

 

(iii)  any other Sustaining Capital Expenditures;

 

provided, that (a) up to $10,000,000 of any such amount referred to in clause
(i) above, if not so expended in the fiscal year for which it is permitted, may
be carried over for expenditure in the next succeeding

 

69

--------------------------------------------------------------------------------


 

fiscal year and (b) Capital Expenditures made pursuant to this Section during
any fiscal year shall be deemed made, first, in respect of amounts permitted for
such fiscal year as provided above and, second, in respect of amounts carried
over from the prior fiscal year pursuant to clause (i) above.

 

7.8           Investments.  Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

 

(a)   Permitted Acquisitions;

 

(b)   extensions of trade credit in the ordinary course of business;

 

(c)   investments in Cash Equivalents;

 

(d)   (i) Guarantee Obligations permitted by Section 7.2 and (ii) Investments
permitted by Section 7.6(c);

 

(e)   loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $1,000,000 at any one time
outstanding;

 

(f)    intercompany Investments by any Group Member in any other Group Member
that, prior to such investment, is a Group Member (other than, in any Non-Core
Subsidiary (except in the case of an Investments by a Non-Core Subsidiary in
another Non-Core Subsidiary)), provided that (i) the aggregate amount of
Investments by Loan Parties in Group Members that are not Loan Parties shall not
exceed $5,000,000 in any fiscal year and (ii) Investments by Loan Parties in
Group Members that are not Loan Parties may only be made so long as no Default
or Event of Default shall then exist or would exist after giving effect thereto;

 

(g)   the Permitted Reorganization;

 

(h)   Investments in the ordinary course of business consisting of Article 3 of
the Uniform Commercial Code endorsements for collection or deposit and Article 4
of the Uniform Commercial Code customary trade arrangements with customers
consistent with past practices;

 

(i)    Investments in the nature of pledges or deposits with respect to the
leases or utilities provided to third parties in the ordinary course of
business;

 

(j)    Investments (including debt obligations and Capital Stock) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

 

(k)   Investments set forth on Schedule 7.8; and

 

(l)    so long as no Default or Event of Default shall then exist or would exist
after giving effect thereto, in addition to Investments otherwise expressly
permitted by this Section, Investments at any time by the Borrower or any of its
Subsidiaries in an aggregate outstanding amount (valued at cost) not to exceed
$25,000,000.

 

70

--------------------------------------------------------------------------------


 

7.9           Optional Payments and Modifications of Certain Debt Instruments. 
Make or offer to make any optional or voluntary payment, prepayment, repurchase
or redemption of or otherwise optionally or voluntarily defease or segregate
funds with respect to any Indebtedness incurred pursuant to Section 7.2(e) or
7.2(n), if after giving effect thereto, the Consolidated Liquidity would be less
than $50,000,000, provided that any such payment, prepayment, repurchase,
redemption, defeasance or segregation shall only be permitted so long as no
Default or Event of Default shall then exist or would exist after giving effect
thereto.

 

7.10         Transactions with Affiliates; Transactions with Excluded
Subsidiaries

 

(a)          Except as otherwise provided in Schedule 7.10, enter into any
transaction, including any purchase, sale, lease or exchange of property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than the Borrower or any Wholly Owned Subsidiary
Guarantor) unless such transaction is (a) otherwise permitted under this
Agreement, (b) in the ordinary course of business of the relevant Group Member,
and (c) upon fair and reasonable terms no less favorable to the relevant Group
Member than it would obtain in a comparable arm’s length transaction with a
Person that is not an Affiliate.

 

(b)   Neither the Borrower (or, following the consummation of the Permitted
Reorganization, the New Parent) nor any Subsidiary shall at any time (i) provide
a Guarantee of any Indebtedness of any Excluded Subsidiary, (ii) be directly or
indirectly liable for any Indebtedness of any Excluded Subsidiary or (iii) be
directly or indirectly liable for any other Indebtedness which provides that the
holder thereof may (upon notice, lapse of time or both) declare a default
thereon (or cause such Indebtedness or the payment thereof to be accelerated,
payable or subject to repurchase prior to its final scheduled maturity) upon the
occurrence of a default with respect to any other Indebtedness that is
Indebtedness of an Excluded Subsidiary, except in the case of clause (i) or
(ii) to the extent permitted under Section 7.2 and 7.8 hereof.

 

7.11         Sales and Leasebacks.  Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by such Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Group Member (any
such arrangement, a “Sale and Leaseback”) except, so long as no Default or Event
of Default shall then exist or would exist after giving effect thereto, for any
such Sale and Leaseback that is consummated within 180 days after the
acquisition of such real or personal property acquired by a Group Member in an
aggregate principal amount at any one time outstanding not to exceed the
difference between (x) $150,000,000 and (y) the amount of Indebtedness incurred
pursuant to Section 7.2(e).

 

7.12         Swap Agreements.  Enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (including, for the avoidance of doubt, currency
hedging) (other than those in respect of Capital Stock), (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Borrower or any Subsidiary, in each case in the ordinary course of business
for non-speculative purposes and (c) Swap Agreements entered into in the
ordinary course of business for non-speculative purposes with respect to sales
and purchase contracts for any type of metal (or byproduct) including, but not
limited to, molybdenum, gold and copper.

 

7.13         Changes in Fiscal Periods.  Permit the fiscal year of the Borrower
to end on a day other than December 31 or change the Borrower’s method of
determining fiscal quarters, except for changing the current year end of the
fiscal year for Terrane Metals Corp. to December 31.

 

71

--------------------------------------------------------------------------------


 

7.14         Negative Pledge Clauses.  Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Group Member
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired other than (a) this Agreement
and the other Loan Documents and (b) any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby).

 

7.15         Clauses Restricting Subsidiary Distributions.  Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary of the Borrower, except for any requirements to
pay dividends ratably to the respective direct parents or holders of such
Subsidiary, (b) make loans or advances to, or other Investments in, the Borrower
or any other Subsidiary of the Borrower or (c) transfer any of its assets to the
Borrower or any other Subsidiary of the Borrower, except for such encumbrances
or restrictions existing under or by reason of (i) any restrictions existing
under the Loan Documents and (ii) any restrictions with respect to a Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the Disposition of all or substantially all of the Capital Stock or assets of
such Subsidiary.

 

7.16         Lines of Business.  Enter into any business, either directly or
through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related thereto.

 

7.17         Amendments to Material Agreements.  Amend, supplement or otherwise
modify (pursuant to a waiver or otherwise) the terms and conditions of (i) the
Royal Gold Purchase Agreement and the related security documents in any material
respect, subject to the terms of the Royal Gold Intercreditor Agreement,
(ii) the Endako Joint Venture Agreement in any material respect that is adverse
to the Lenders and (iii) the BC Hydro Guaranty in any material respect that is
adverse to the Lenders; provided, that an increase in the principal amount of
the obligations that are the subject of the BC Hydro Guaranty to $25,000,000 in
the aggregate shall not be deemed to be adverse to the Lenders.

 

SECTION 8.           EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a)     the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
four Business Days after any such interest or other amount becomes due in
accordance with the terms hereof; or

 

(b)     any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

 

(c)     any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7 of this Agreement or Sections 4.4
and 4.6 of the Guarantee and Collateral Agreements; or

 

72

--------------------------------------------------------------------------------


 

(d)     any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or

 

(e)     any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (iii) default in the observance or performance
of any other agreement or condition relating to any Indebtedness or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the aggregate outstanding principal
amount of which is $20,000,000 or more; or

 

(f)      (i) any involuntary case or proceeding (including the filing of any
notice of intention in respect thereof) is commenced against any Group Member
(other than any Excluded Subsidiary) under any Insolvency Law, any incorporation
law or other applicable law in any jurisdiction, and such case or proceeding
shall remain undismissed or unstayed for 60 days or more or such court shall
enter a decree or order granting the relief sought in such case or proceeding,
in respect of:

 

(A)                              its bankruptcy, liquidation, winding-up,
dissolution or suspension of general operations,

 

(B)                                the composition, rescheduling,
reorganization, arrangement or readjustment of, or other relief from, or stay of
proceedings to enforce, some or all of its debts or obligations,

 

(C)                                the appointment of a trustee, interim
receiver, receiver, receiver and manager, liquidator, administrator, custodian,
sequestrator, agent or other similar official for a Group Member, or for all or
a substantial part of the assets of any Group Member,

 

(D)                               possession, foreclosure, seizure or retention,
sale or other disposition of, or other proceedings to enforce security over, all
or any substantial part of the assets, of such Group Member.

 

(ii)  any Group Member (other than any Excluded Subsidiary) (A) files a petition
or application seeking relief under any Insolvency Law, or (B) commences on a
voluntary basis, or fails to contest in a timely and appropriate manner or
consents to the institution of any proceeding referred to in paragraph (i) above
or to the filing of any such petition or to the appointment of or taking
possession by a custodian, receiver, interim receiver, receiver and manager,
liquidator, assignee, trustee or sequestrator (or similar official) of such
Group Member or of all or any substantial part of such Group Member’s assets, or
(C) makes an assignment for the benefit of creditors, (D) takes any action in
furtherance of any of the foregoing or of any of the proceedings

 

73

--------------------------------------------------------------------------------


 

referred to in paragraph (i), or (E) admits in writing its inability to, or is
generally unable to, pay its debts as such debts become due or is otherwise
insolvent.

 

(g)     (i) an ERISA Event or a Foreign Plan Event shall have occurred; (ii) a
trustee shall be appointed by a United States district court to administer any
Pension Plan; (iii) the PBGC shall institute proceedings to terminate any
Pension Plan; (iv) any Group Member or any of their respective ERISA Affiliates
shall have been notified by the sponsor of a Multiemployer Plan that it has
incurred or will be assessed Withdrawal Liability to such Multiemployer Plan and
such entity does not have reasonable grounds for contesting such Withdrawal
Liability or is not contesting such Withdrawal Liability in a timely and
appropriate manner; (v) any Group Member shall, directly or indirectly,
terminate or cause to terminate, in whole or in part, or initiate the
termination of, in whole or in part, any Canadian Pension Plan; (vi) any event
or condition exists in respect of any Canadian Pension Plan which is reasonably
likely to result in any Group Member incurring liability; (vii) any Group Member
shall fail to make minimum required contributions under a Canadian Pension Plan
within the time period set out in any Requirement of Law or fail to make a
required contribution under any Canadian Pension Plan or Canadian Benefit Plan
which could reasonably be expected to result in the imposition of a Lien upon
the assets of any Group Member; or (viii) any Group Member shall make any
improper withdrawals or applications of assets of a Canadian Pension Plan or
Canadian Benefit Plan; and in each case in clauses (i) through (viii) above,
such event or condition, together with all such other events or conditions that
have occurred, could reasonably be expected to result in a Material Adverse
Effect; or

 

(h)     one or more judgments or decrees shall be entered against any Group
Member (other than any Excluded Subsidiary) involving in the aggregate a
liability (not paid or fully covered by insurance as to which the relevant
insurance company has acknowledged coverage) of $20,000,000 or more, and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 30 days from the entry thereof; or

 

(i)      any material provision of the Security Documents or the Royal Gold
Intercreditor Agreement shall cease, for any reason, to be in full force and
effect, or any Loan Party or any Affiliate of any Loan Party shall so assert, or
any Lien created by any of the Security Documents shall cease to be enforceable
and of the same effect and priority purported to be created thereby or any Loan
Party shall so assert, or any material provision of the Royal Gold Intercreditor
Agreement shall cease to be enforceable or any party to the Royal Gold
Intercreditor Agreement shall commence a case or proceeding (including the
filing of any notice of intention) in respect thereof; or

 

(j)      the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or

 

(k)     a Change of Control shall occur (other than a Change of Control
resulting from the Permitted Reorganization);

 

(l)      a Vendor Event of Default (as defined in the Royal Gold Purchase
Agreement) shall occur under the Royal Gold Purchase Agreement; or

 

(m)  after the consummation of the Permitted Reorganization, the New Parent
shall (i) conduct, transact or otherwise engage in, or commit to conduct,
transact or otherwise engage in, any business or operations other than those
incidental to its ownership of the Capital Stock of the Borrower, (ii) incur,
create, assume or suffer to exist any Indebtedness or other liabilities or
financial obligations, except (x) nonconsensual obligations imposed by operation
of law, (y) obligations pursuant to the Loan Documents to which it is a party
and (z) obligations with respect to its Capital Stock, or (iii) own, lease,

 

74

--------------------------------------------------------------------------------


 

manage or otherwise operate any properties or assets (including cash (other than
cash received in connection with dividends made by the Borrower in accordance
with Section 7.6 pending application in the manner contemplated by said Section)
and cash equivalents) other than the ownership of shares of Capital Stock of the
Borrower; or

 

(n)   there is a cessation or abandonment (other than a force majeure event,
cessation or abandonment for which substantially all of the losses or
liabilities of any Group Member resulting from such abandonment would be covered
by insurance) of the Thompson Creek Mine, Endako Mine, Langeloth Facility or
Mount Milligan Project, in each case, for a period of not less than 365
consecutive days

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken:  (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) to be due and payable forthwith,
whereupon the same shall immediately become due and payable.  With respect to
(i) all Letters of Credit with respect to which presentment for honor shall not
have occurred and (ii) all Bankers’ Acceptances at maturity, in each case, at
the time of an acceleration pursuant to this paragraph, the Borrower shall at
such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the sum of (x) the aggregate then undrawn and unexpired
amount of such Letters of Credit and (y) the amount due under such Bankers’
Acceptances.  Amounts held in such cash collateral account shall be applied by
the Administrative Agent to the payment of drafts drawn under such Letters of
Credit and to the payment of amounts due under Bankers’ Acceptances on a pro
rata basis, and the unused portion thereof after all such Letters of Credit
shall have expired or been fully drawn upon and Bankers’ Acceptances fully
repaid, if any, shall be applied to repay other obligations of the Borrower
hereunder and under the other Loan Documents.  After all such Letters of Credit
shall have expired or been fully drawn upon, all Reimbursement Obligations shall
have been satisfied and all other obligations of the Borrower hereunder and
under the other Loan Documents shall have been paid in full, the balance, if
any, in such cash collateral account shall be returned to the Borrower (or such
other Person as may be lawfully entitled thereto).  Except as expressly provided
above in this Section, presentment, demand, protest and all other notices of any
kind are hereby expressly waived by the Borrower.

 

SECTION 9.           THE AGENTS

 

9.1           Appointment.  Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably

 

75

--------------------------------------------------------------------------------


 

incidental thereto.  Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

9.2           Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys in-fact selected by it with reasonable care.

 

9.3           Exculpatory Provisions.  Neither any Agent nor any of their
respective officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party other
than to confirm receipt of the items required to be delivered to the
Administrative Agent pursuant to Section 5.1.

 

9.4           Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy or email message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Administrative Agent.  The Administrative Agent
may deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent.  The Administrative Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. 
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

 

9.5           Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative

 

76

--------------------------------------------------------------------------------


 

Agent receives such a notice, the Administrative Agent shall give notice thereof
to the Lenders.  The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders); provided that
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

 

9.6           Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender.  Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.

 

9.7           Indemnification.  The Lenders agree to indemnify each Agent and
its officers, directors, employees, affiliates, agents, advisors and controlling
persons (each, an “Agent Indemnitee”) (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective Applicable Percentages in effect on the date on
which indemnification is sought under this Section (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such Applicable
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent Indemnitee in any way relating to or arising out of,
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct.  The agreements in this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

 

9.8           Agents in Their Individual Capacity.  Each Agent and its
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Loan Party as though such Agent were not an Agent. 
With respect to its Loans made or renewed by it and with respect

 

77

--------------------------------------------------------------------------------


 

to any Letter of Credit issued or participated in by it, each Agent shall have
the same rights and powers under this Agreement and the other Loan Documents as
any Lender and may exercise the same as though it were not an Agent, and the
terms “Lender” and “Lenders” shall include each Agent in its individual
capacity.

 

9.9           Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 20 days’ notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or Section
8(f) with respect to the Borrower shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 20
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 and of Section 10.5 shall continue to inure to its benefit.

 

9.10         Documentation Agent, Joint Lead Arrangers, Joint Bookrunners and
Syndication Agent.  Neither the Documentation Agents, Joint Lead Arrangers,
Joint Bookrunners nor the Syndication Agent shall have any duties or
responsibilities hereunder in its capacity as such.

 

SECTION 10. MISCELLANEOUS

 

10.1         Amendments and Waivers.  Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1.  The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders of each adversely affected
Facility) and (y) that any amendment or modification of defined terms used in
the financial covenants in this Agreement shall not constitute a reduction in
the rate of interest or fees for purposes of this clause (i)) or extend the
scheduled date of any payment thereof, or extend the expiration date of any
Lender’s Commitment, in each case without the written consent of each Lender
directly affected thereby; (ii) eliminate or reduce the voting rights of any
Lender under this Section 10.1 without the written consent of such Lender; (iii)
reduce any percentage specified in the definition of Required Lenders, consent
to the assignment or

 

78

--------------------------------------------------------------------------------


 

transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release all or substantially all of the Subsidiary Guarantors from
their obligations under the Guarantee and Collateral Agreement, in each case
without the written consent of all Lenders; (iv) amend, modify or waive any
provision of Section 2.15 or the definition of “Applicable Percentage” without
the written consent of each Lender adversely affected thereby; (v) reduce the
percentage specified in the definition of Required Lenders without the written
consent of all Lenders; (vi) increase the Commitments hereunder (except for any
increase pursuant to Section 2.1(b)) without the written consent of each Lender,
(vii) amend, modify or waive any provision of Section 9 or any other provision
of any Loan Document that affects the Administrative Agent without the written
consent of the Administrative Agent; (viii) amend, modify or waive any provision
of Section 2.4 or 2.5 without the written consent of the Swingline Lender; or
(ix) amend, modify or waive any provision of Section 3 without the written
consent of the Issuing Lender.  Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent, the
Swingline Lender, the Issuing Lender and all future holders of the Loans.  In
the case of any waiver, the Loan Parties, the Lenders and the Administrative
Agent shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

 

10.2         Notices.  Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein, shall be in writing and shall be delivered
by hand or overnight courier services, or sent by telecopier (to be followed by
a copy sent via email) at the addresses set forth below, or to such other
address as may be hereafter notified by the respective parties hereto:

 

Borrower:

Thompson Creek Metals Company Inc.

 

26 West Dry Creek Circle, Suite 810

 

Littleton, CO 80120

 

Attention: Chief Financial Officer

 

Telecopy: (303) 762-3507

 

Telephone: (303) 761-8801

 

Administrative Agent:

JPMorgan Chase Bank, N.A.

 

1111 Fannin, 10th Floor

 

Houston, TX 77002-6925

 

Attention: Nina Guinchard

 

Telecopy: (713) 427-6307

 

Telephone: (713) 750-2367

With a copy to:

 

 

JPMorgan Chase Bank, N.A.

 

1111 Fannin, 10th Floor

 

Houston, TX 77002-6925

 

Attention: Siraz Maknojia

 

Telecopy: (713) 427-6416

 

Telephone: (713) 374-4312

 

79

--------------------------------------------------------------------------------


 

provided that unless otherwise expressly provided herein, each notice or other
communication shall be deemed to have been duly given or made when delivered,
or, in the case of telecopy notice, when received, provided further that any
notice, request or demand to or upon the Administrative Agent or the Lenders
shall not be effective until received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

10.3         No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.4         Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

10.5         Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable and properly
documented out-of-pocket costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable and properly documented out-of-pocket fees and disbursements of
counsel to the Administrative Agent and filing and recording fees and expenses,
with statements with respect to the foregoing to be submitted to the Borrower
prior to the Closing Date (in the case of amounts to be paid on the Closing
Date) and from time to time thereafter on a quarterly basis or such other
periodic basis as the Administrative Agent shall deem appropriate, (b) to pay or
reimburse each Lender and the Administrative Agent for all its reasonable and
properly documented out-of-pocket costs and expenses incurred in connection with
the enforcement or preservation of any rights under this Agreement, the other
Loan Documents and any such other documents, including the reasonable and
properly documented out-of-pocket fees and disbursements of counsel (including
the allocated fees and expenses of in-house counsel) to each Lender and of
counsel to the Administrative Agent, (c) to pay, indemnify, and hold each Lender
and the Administrative Agent harmless from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other Taxes (other than Excluded Taxes), if any, that
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender and
the Administrative Agent and their respective officers, directors, employees,
affiliates, agents, advisors and controlling persons (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever

 

80

--------------------------------------------------------------------------------


 

with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Group Member or any of the
Properties and the reasonable fees and expenses of legal counsel in connection
with claims, actions or proceedings by any Indemnitee against any Loan Party
under any Loan Document (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided, that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee.  Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. All amounts due under this Section
10.5 shall be payable not later than 10 days after written demand therefor. 
Statements payable by the Borrower pursuant to this Section 10.5 shall be
submitted to the Borrower at the telecopier number or address set forth in
Section 10.2, or to such other Person or address as may be hereafter designated
by the Borrower in a written notice to the Administrative Agent.  The agreements
in this Section 10.5 shall survive the termination of this Agreement and the
repayment of the Loans and all other amounts payable hereunder.

 

10.6         Successors and Assigns; Participations and Assignments.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.

 

(b)     (i)   Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent of:

 

(A)                              the Borrower (such consent not to be
unreasonably withheld); provided that no consent of the Borrower shall be
required for an assignment to a Lender, an affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default has occurred and is
continuing, any other Person; provided, further, that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five Business Days after
having received notice thereof; and

 

(B)                                the Administrative Agent (such consent not to
be unreasonably withheld or delayed); provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender or an
Affiliate of a Lender.

 

(ii)                   Assignments shall be subject to the following additional
conditions:

 

81

--------------------------------------------------------------------------------


 

(A)                              except in the case of an assignment to a
Lender, an affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitments or Loans, the
amount of the Commitments or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its affiliates or Approved Funds, if
any;

 

(B)                                (1)  the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 and (2) the assigning
Lender shall have paid in full any amounts owing by it to the Administrative
Agent; and

 

(C)                                the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an administrative
questionnaire in which the Eligible Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Affiliates and their related
parties or their respective securities) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

 

(D)                               without the prior written consent of the
Administrative Agent, no assignment shall be made to a prospective Eligible
Assignee that bears a relationship to the Borrower described in Section
108(e)(4) of the Code.

 

(E)                                 For the purposes of this Section 10.6,
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an affiliate of a Lender or (c) an entity or an
affiliate of an entity that administers or manages a Lender.

 

(iii)  Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Eligible Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and

 

82

--------------------------------------------------------------------------------


 

obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.16, 2.17, 2.18
and 10.5).  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.6 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.

 

(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Eligible Assignee, the Eligible Assignee’s completed
administrative questionnaire (unless the Eligible Assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

(c)     (i)   Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) without the prior written consent of the Administrative Agent, no
participation shall be sold to a prospective Participant that bears a
relationship to the Borrower described in Section 108(e)(4) of the Code.  Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant.  The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.16, 2.17 and 2.18 (subject to the
requirements and limitations therein, including the requirements under Section
2.17 (f) (it being understood that the documentation required under Section 2.17
(f) shall be delivered to the participating Lender)) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section; provided that such Participant (A) agrees to be subject to
the provisions of Sections 2.17 and 2.18 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 2.17 or 2.18, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from an adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof or compliance by any Lender with any request or directive (whether or
not having the force of law) from any central bank or other Governmental
Authority made subsequent to the date hereof that occurs after the

 

83

--------------------------------------------------------------------------------


 

Participant acquired the applicable participation. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.7(b)
as though it were a Lender, provided such Participant shall be subject to
Section 10.7(a) as though it were a Lender.

 

(d)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Eligible Assignee for such Lender as a party
hereto.

 

(e)     The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

 

(f)      Notwithstanding the foregoing, any Conduit Lender may assign any or all
of the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b).  The Borrower, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

 

10.7         Adjustments; Set-off.  (a) Except to the extent that this Agreement
or a court order expressly provides for payments to be allocated to a particular
Lender or to the Lenders under a particular Facility, if any Lender (a
“Benefitted Lender”) shall receive any payment of all or part of the Obligations
owing to it (other than in connection with an assignment made pursuant to
Section 10.6), or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

 

(b)     In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any Obligations becoming due and payable by the Borrower
(whether at the stated maturity, by acceleration or otherwise), to apply to the
payment of such Obligations, by setoff or otherwise, any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, any affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of the Borrower.  Each
Lender agrees promptly to notify the Borrower and the

 

84

--------------------------------------------------------------------------------


 

Administrative Agent after any such application made by such Lender, provided
that the failure to give such notice shall not affect the validity of such
application.

 

10.8         Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by email
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

10.9         Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.10       Integration.  This Agreement and the other Loan Documents represent
the entire agreement of the Borrower, the Administrative Agent and the Lenders
with respect to the subject matter hereof and thereof, and supersede all prior
agreements and understandings, oral or written, if any (for the avoidance of
doubt, it is agreed and understood that, notwithstanding anything to the
contrary, the Fee Letter dated as of October 6, 2010, among the Administrative
Agent and the Borrower shall survive and not be so superseded), and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents. Except as otherwise
provided in this Agreement or any other Loan Document by specific reference to
the applicable provisions of this Agreement, if any provision contained in this
Agreement conflicts with any provision in such other Loan Document, then the
provisions contained in this Agreement shall govern and control.

 

10.11       GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12       Submission To Jurisdiction; Waivers.  The Borrower hereby
irrevocably and unconditionally:

 

(a)     submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

 

(b)     consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)     agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

85

--------------------------------------------------------------------------------

 


 

(d)     agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e)     waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

10.13       Acknowledgements.  The Borrower hereby acknowledges that:

 

(a)     it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)     neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

 

(c)     no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 

10.14       Releases of Guarantees and Liens.  (a) Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.

 

(b)     At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Specified Swap Agreements or Specified Cash Management Agreements) shall have
been paid in full, the Commitments have been terminated and no Letters of Credit
shall be outstanding (unless the outstanding amount of the L/C Obligations
related thereto has been cash collateralized), the Collateral shall be released
from the Liens created by the Security Documents, and the Security Documents and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent and each Loan Party under the Security Documents
shall terminate, all without delivery of any instrument or performance of any
act by any Person.

 

10.15       Confidentiality.  Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party, the Administrative Agent or any Lender pursuant to or in connection
with this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee or
any direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates (it being understood that the persons to whom such disclosure is made
will be informed of the confidential nature of such information and instructed
to keep such information confidential pursuant to the terms hereof), (d) upon
the request or demand of any Governmental Authority, (e) in response to any
order of any court or other Governmental Authority or as

 

86

--------------------------------------------------------------------------------


 

may otherwise be required pursuant to any Requirement of Law, (f) if requested
or required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners, insurers, reinsurers or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, or (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document, or (j) if agreed by the Borrower in their sole
discretion, to any other Person.

 

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

 

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities.  Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

 

10.16       WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

 

10.17       USA Patriot Act.  Each Lender hereby notifies each Loan Party that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies any Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender to identify the Loan Parties in
accordance with the Patriot Act.

 

10.18       Judgment Currency.  If for the purpose of obtaining judgment in any
court it is necessary to convert a sum due hereunder in one currency into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency in the city in which it
normally conducts its foreign exchange operation for the first currency on the
Business Day preceding the day on which final judgment is given.

 

The obligation of the Borrower in respect of any sum due from it to any Lender
hereunder shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by such
Lender of any sum adjudged to be so due in the Judgment Currency such Lender may
in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency; if the amount of Agreement Currency so purchased is
less than the sum originally due to such Lender in the Agreement Currency, the
Borrower agrees notwithstanding any such judgment to indemnify such Lender

 

87

--------------------------------------------------------------------------------


 

against such loss, and if the amount of the Agreement Currency so purchased
exceeds the sum originally due to any Lender, such Lender agrees to remit to the
Borrower such excess.

 

88

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

THOMPSON CREEK METALS COMPANY INC.

 

 

 

 

By:

/s/ Pamela Saxton

 

 

Name:  Pamela Saxton

 

 

Title:  Chief Financial Officer

 

89

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

 

 

 

By:

/s/ Brian Knapp

 

 

Name:  Brian Knapp

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

 

J.P. MORGAN SECURITIES LLC,
as a Joint Lead Arranger and as a Joint Bookrunner

 

 

 

 

By:

/s/ David A. Dwyer

 

 

Name:  David A. Dwyer

 

 

Title:  Executive Director

 

2

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA
Lender

 

 

 

 

 

 

By:

/s/ Stam Fountoulakis

 

 

Name:  Stam Fountoulakis

 

 

Title:  Authorized Signatory

 

3

--------------------------------------------------------------------------------


 

 

COMPASS BANK, an Alabama Banking Corporation
Lender

 

 

 

 

 

 

By:

/s/ Mark Sunderland

 

 

Name:  Mark Sunderland

 

 

Title:  Senior Vice President

 

4

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG CANADA BRANCH
as a Lender

 

 

 

 

 

 

By:

/s/ Rod O’Hara

 

 

Name:  Rod O’Hara

 

 

Title:  Director

 

 

 

 

 

 

 

By:

/s/ Marcellus Leung

 

 

Name:  Marcellus Leung

 

 

Title:  Assistant Vice President

 

5

--------------------------------------------------------------------------------


 

 

STANDARD BANK PLC

 

 

 

 

 

 

By:

/s/ Robert Anastasio

 

 

Name:  Robert Anastasio

 

 

Title:  Senior Vice President

 

 

 

 

 

 

 

By:

/s/ AF Stark

 

 

Name:  AF Stark

 

 

Title:  Director:  Structured Commodity Solutions

 

6

--------------------------------------------------------------------------------


 

 

SOCIÉTÉ GÉNÉRALE (CANADA BRANCH)
Lender

 

 

 

 

 

 

By:

/s/ Chris Henstock

 

 

Name:  Chris Henstock

 

 

Title:  Managing Director

           Mining & Commodities Finance

 

 

 

 

 

 

 

By:

/s/ Paul Forster

 

 

Name:  Paul Forster

 

 

Title:  Director

 

7

--------------------------------------------------------------------------------


 

 

UBS Loan Finance LLC
as a Lender

 

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Name:  Irja R. Otsa

 

 

Title:  Associate Director

 

 

 

 

 

 

 

By:

/s/ Mary E. Evans

 

 

Name:  Mary E. Evans

 

 

Title:  Associate Director

 

8

--------------------------------------------------------------------------------

 